Exhibit 99.1 CWALT, INC., Depositor COUNTRYWIDE HOME LOANS, INC., Seller PARK GRANADA LLC, Seller PARK MONACO INC., Seller PARK SIENNA LLC, Seller COUNTRYWIDE HOME LOANS SERVICING LP, Master Servicer and THE BANK OF NEW YORK, Trustee POOLING AND SERVICING AGREEMENT Dated as of June 1, 2007 ALTERNATIVE LOAN TRUST 2007-18CB MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-18CB Table of Contents Page ARTICLE I DEFINITIONS SECTION 1.01. Defined Terms. I-1 SECTION 1.02. Certain Interpretive Provisions. I-32 ARTICLE II CONVEYANCE OF MORTGAGE LOANS; REPRESENTATIONS AND WARRANTIES SECTION 2.01. Conveyance of Mortgage Loans. II-1 SECTION 2.02. Acceptance by Trustee of the Mortgage Loans. II-4 SECTION 2.03. Representations, Warranties and Covenants of the Sellers andMaster Servicer. II-6 SECTION 2.04. Representations and Warranties of the Depositor as to the Mortgage Loans. II-8 SECTION 2.05. Delivery of Opinion of Counsel in Connection with Substitutions. II-9 SECTION 2.06. Execution and Delivery of Certificates. II-9 SECTION 2.07. REMIC Matters. II-10 SECTION 2.08. Covenants of the Master Servicer. II-10 ARTICLE III ADMINISTRATION AND SERVICING OF MORTGAGE LOANS SECTION 3.01. Master Servicer to Service Mortgage Loans. III-1 SECTION 3.02. Subservicing; Enforcement of the Obligations of Subservicers. III-2 SECTION 3.03. Rights of the Depositor and the Trustee in Respect of the Master Servicer. III-2 SECTION 3.04. Trustee to Act as Master Servicer. III-2 SECTION 3.05. Collection of Mortgage Loan Payments; Certificate Account and Distribution Account;. III-3 SECTION 3.06. Collection of Taxes, Assessments and Similar Items; Escrow Accounts. III-5 SECTION 3.07. Access to Certain Documentation and Information Regarding the Mortgage Loans. III-6 SECTION 3.08. Permitted Withdrawals from the Certificate Account and the Distribution Account. III-6 SECTION 3.09. Maintenance of Hazard Insurance; Maintenance of Primary Insurance Policies. III-8 SECTION 3.10. Enforcement of Due-on-Sale Clauses; Assumption Agreements. III-9 SECTION 3.11. Realization Upon Defaulted Mortgage Loans; Repurchase of Certain Mortgage Loans. III-10 SECTION 3.12. Trustee to Cooperate; Release of Mortgage Files. III-12 SECTION 3.13. Documents, Records and Funds in Possession of Master Servicer to be Held for the Trustee. III-14 SECTION 3.14. Servicing Compensation. III-14 SECTION 3.15. Access to Certain Documentation. III-14 SECTION 3.16. Annual Statement as to Compliance. III-15 SECTION 3.17. Errors and Omissions Insurance; Fidelity Bonds. III-15 ARTICLE IV DISTRIBUTIONS AND ADVANCES BY THE MASTER SERVICER SECTION 4.01. Advances. IV-1 i SECTION 4.02. Priorities of Distribution. IV-2 SECTION 4.03. [Reserved]. IV-7 SECTION 4.04. Allocation of Realized Losses. IV-7 SECTION 4.05. Cross-Collateralization; Adjustments to Available Funds. IV-8 SECTION 4.06. Monthly Statements to Certificateholders. IV-9 SECTION 4.07. Determination of Pass-Through Rates for COFI Certificates. IV-9 SECTION 4.08. Determination of Pass-Through Rates for LIBOR Certificates. IV-10 ARTICLE V THE CERTIFICATES SECTION 5.01. The Certificates. V-1 SECTION 5.02. Certificate Register; Registration of Transfer and Exchange of Certificates. V-1 SECTION 5.03. Mutilated, Destroyed, Lost or Stolen Certificates. V-5 SECTION 5.04. Persons Deemed Owners. V-5 SECTION 5.05. Access to List of Certificateholders’ Names and Addresses. V-6 SECTION 5.06. Maintenance of Office or Agency. V-6 SECTION 5.07. Depositable and Exchangeable Certificates. V-6 ARTICLE VI THE DEPOSITOR AND THE MASTER SERVICER SECTION 6.01. Respective Liabilities of the Depositor and the Master Servicer. VI-1 SECTION 6.02. Merger or Consolidation of the Depositor or the Master Servicer. VI-1 SECTION 6.03. Limitation on Liability of the Depositor, the Sellers, the Master Servicer and Others. VI-1 SECTION 6.04. Limitation on Resignation of Master Servicer. VI-2 ARTICLE VII DEFAULT SECTION 7.01. Events of Default. VII-1 SECTION 7.02. Trustee to Act; Appointment of Successor. VII-3 SECTION 7.03. Notification to Certificateholders. VII-4 ARTICLE VIII CONCERNING THE TRUSTEE SECTION 8.01. Duties of Trustee. VIII-1 SECTION 8.02. Certain Matters Affecting the Trustee. VIII-2 SECTION 8.03. Trustee Not Liable for Certificates or Mortgage Loans. VIII-3 SECTION 8.04. Trustee May Own Certificates. VIII-3 SECTION 8.05. Trustee’s Fees and Expenses. VIII-3 SECTION 8.06. Eligibility Requirements for Trustee. VIII-3 SECTION 8.07. Resignation and Removal of Trustee. VIII-4 SECTION 8.08. Successor Trustee. VIII-5 SECTION 8.09. Merger or Consolidation of Trustee. VIII-5 SECTION 8.10. Appointment of Co-Trustee or Separate Trustee. VIII-5 SECTION 8.11. Tax Matters. VIII-7 SECTION 8.12. Monitoring of Significance Percentage. VIII-8 ARTICLE IX TERMINATION SECTION 9.01. Termination upon Liquidation or Purchase of all Mortgage Loans. IX-1 SECTION 9.02. Final Distribution on the Certificates. IX-1 SECTION 9.03. Additional Termination Requirements. IX-2 ii ARTICLE X MISCELLANEOUS PROVISIONS SECTION 10.01. Amendment. X-1 SECTION 10.02. Recordation of Agreement; Counterparts. X-2 SECTION 10.03. Governing Law. X-2 SECTION 10.04. Intention of Parties. X-2 SECTION 10.05. Notices. X-4 SECTION 10.06. Severability of Provisions. X-5 SECTION 10.07. Assignment. X-5 SECTION 10.08. Limitation on Rights of Certificateholders. X-5 SECTION 10.09. Inspection and Audit Rights. X-6 SECTION 10.10. Certificates Nonassessable and Fully Paid. X-6 SECTION 10.11. [Reserved]. X-6 SECTION 10.12. Protection of Assets. X-6 ARTICLE XI EXCHANGE ACT REPORTING SECTION 11.01. Filing Obligations. XI-1 SECTION 11.02. Form 10-D Filings. XI-1 SECTION 11.03. Form 8-K Filings. XI-2 SECTION 11.04. Form 10-K Filings. XI-2 SECTION 11.05. Sarbanes-Oxley Certification. XI-2 SECTION 11.06. Form 15 Filing. XI-3 SECTION 11.07. Report on Assessment of Compliance and Attestation. XI-3 SECTION 11.08. Use of Subservicers and Subcontractors. XI-4 SECTION 11.09. Amendments. XI-5 SECTION 11.10. Reconciliation of Accounts. XI-5 iii SCHEDULES Schedule I: Mortgage Loan Schedule S-I-1 Schedule II-A: Representations and Warranties of Countrywide S-II-A-1 Schedule II-B: Representations and Warranties of Park Granada S-II-B-1 Schedule II-C Representations and Warranties of Park Monaco Inc. S-II-C-1 Schedule II-D Representations and Warranties of Park Sienna LLC S-II-D-1 Schedule III-A: Representations and Warranties of Countrywide as to the Mortgage Loans S-III-A-1 Schedule III-B: Representations and Warranties of Countrywide as to the Countrywide Mortgage Loans S-III-B-1 Schedule III-C: Representations and Warranties of Park Granada as to the Park Granada Mortgage Loans S-III-C-1 Schedule III-D Representations and Warranties of Park Monaco Inc. as to the Park Monaco Inc. Mortgage Loans S-III-D-1 Schedule III-E Representations and Warranties of Park Sienna LLC as to the Park Sienna LLC Mortgage Loans Schedule IV: Representations and Warranties of the Master Servicer S-IV-1 Schedule V: Principal Balance Schedules (if applicable) S-V-1 Schedule VI: Form of Monthly Master Servicer Report S-VI-I Schedule VII: Schedule of Available Exchanges of Depositable Certificates for Exchangeable Certificates S-VII-I EXHIBITS Exhibit A: Form of Senior or Exchangeable Certificate (excluding Notional Amount Certificates) A-1 Exhibit B: Form of Subordinated Certificate B-1 Exhibit C-1: Form of Class A-R Certificate C-1-1 Exhibit C-2: [Reserved] C-2-1 Exhibit C-3: [Reserved] C-3-1 Exhibit C-4: [Reserved] C-4-1 Exhibit D: Form of Notional Amount Certificate D-1 Exhibit E: Form of Reverse of Certificates E-1 Exhibit F-1: Form of Initial Certification of Trustee F-1-1 Exhibit F-2: [Reserved] F-2-1 Exhibit G-1: Form of Delay Delivery Certification of Trustee G-1-1 Exhibit G-2: [Reserved] G-2-1 Exhibit H-1: Form of Final Certification of Trustee H-1-1 Exhibit H-2: [Reserved] H-2-1 Exhibit I: Form of Transfer Affidavit I-1 Exhibit J-1: Form of Transferor Certificate (Residual) J-1-1 Exhibit J-2: Form of Transferor Certificate (Private) J-2-1 Exhibit K: Form of Investment Letter [Non-Rule 144A] K-1 Exhibit L-1: Form of Rule 144A Letter L-1-1 Exhibit L-2: Form of ERISA Letter (Covered Certificates) L-2-1 Exhibit M: Form of Request for Release (for Trustee) M-1 Exhibit N: Form of Request for Release of Documents (Mortgage Loan - Paid in Full, Repurchased and Replaced) N-1 Exhibit O: [Reserved] O-1 Exhibit P: [Reserved] P-1 Exhibit Q: Standard & Poor’s LEVELS® Version 6.0 Glossary Revised, Appendix E iv Exhibit R: [Reserved] R-1 Exhibit S-1: [Reserved] S-1-1 Exhibit S-2: [Reserved] S-2-1 Exhibit T: [Reserved] T-1 Exhibit U: Form of Monthly Statement U-1 Exhibit V-1: Form of Performance Certification (Subservicer) V-1-1 Exhibit V-2: Form of Performance Certification (Trustee) V-2-1 Exhibit W: Form of Servicing Criteria to be Addressed in Assessment of Compliance Statement W-1 Exhibit X: List of Item 1119 Parties X-1 Exhibit Y: Form of Sarbanes-Oxley Certification (Replacement of Master Servicer) Y-1 v THIS POOLING AND SERVICING AGREEMENT, dated as of June 1, 2007, among CWALT, INC., a Delaware corporation, as depositor (the “Depositor”), COUNTRYWIDE HOME LOANS, INC. (“Countrywide”), a New York corporation, as a seller (a “Seller”), PARK GRANADA LLC (“Park Granada”), a Delaware limited liability company, as a seller (a “Seller”), PARK MONACO INC. (“Park Monaco”), a Delaware corporation, as a seller (a “Seller”), PARK SIENNA LLC (“Park Sienna”), a Delaware limited liability company, as a seller (a “Seller”) COUNTRYWIDE HOME LOANS SERVICING LP, a Texas limited partnership, as master servicer (the “Master Servicer”), and THE BANK OF NEW YORK, a banking corporation organized under the laws of the State of New York, as trustee (the “Trustee”). WITNESSETH THAT In consideration of the mutual agreements herein contained, the parties hereto agree as follows: PRELIMINARY STATEMENT The Depositor is the owner of the Trust Fund that is hereby conveyed to the Trustee in return for the Certificates.For federal income tax purposes, the Trustee shall treat the Trust Fund as consisting of, among other things, a trust (the “ES Trust”) beneath which are two real estate mortgage investment conduits (or in the alternative, the “Strip (STR) REMIC” andthe “Master REMIC”) and shall make all elections as necessary for such treatment.The STR REMIC will hold all the assets of the Trust Fund and will issue several classes of uncertificated STR REMIC Interests.The Class A-R Interest is hereby designated as the residual interest in the Master REMIC and each other Master REMIC Interest is hereby designated as a regular interest in the Master REMIC.The Master REMIC will hold all the regular interests in the STR REMIC and will issue several classes of uncertificated Master REMIC Interests.The Class A-R Interest is hereby designated as the residual interest in the Master REMIC and each other Master REMIC Interest is hereby designated as a regular interest in the Master REMIC.The “latest possible maturity date,” for federal income tax purposes, of all REMIC regular interests created hereby will be the Latest Possible Maturity Date. The ES Trust shall hold the ST-A-R Interest, the MR-A-R Interest, all Master REMIC regular interests and shall issue the Certificates.Each Certificate, other than the Class A-R Certificate, will represent ownership of one or more of the Master REMIC regular interests held by the ES Trust.The Class A-R Certificate will represent ownership of the STR-A-R Interest and the MR-A-R Interest, which are, respectively, the sole Classes of REMIC residual interest in each of the STR REMIC and the Master REMIC. For federal income tax purposes the Trustee shall treat the ES Trust as a Grantor Trust and shall treat each Holder of an ES Trust Certificate as the owner of the individual, underlying assets represented by such ES Trust Certificate.In addition, to the fullest extent possible, ownership of an ES Trust Certificate shall be treated as direct ownership of the individual, underlying assets represented by such ES Trust Certificate for federal income tax reporting purposes. vi The following table sets forth characteristics of the ES Trust Certificates, together with the minimum denominations and integral multiples in excess thereof in which such Classes shall be issuable (except that one Residual Certificate representing the Tax Matters Person Certificate may be issued in a different amount): Class Designation Initial Maximum Class Certificate Balance Pass-Through Rate (per annum) Minimum Denomination Integral Multiples in Excess of Minimum Classes of Master REMIC Interests Represented (12) Class 1-A-1 $1,887,900 6.00% $25,000 $1 MR-1-A-1 Class 1-A-2 $225,000,000 (1) $25,000 $1 MR-1-A-2 Class 1-A-3 $240,000,000(2) (3) $25,000(4) $1(4) MR-1-A-3 Class 1-A-4 $240,000,000(2) (5) $25,000(4) $1(4) MR-1-A-4 Class 1-A-5 $40,000,000 (6) $25,000 $1 MR-1-A-5 Class 1-A-6 $40,000,000 (7) $25,000 $1 MR-1-A-4, MR-1-A-5 Class 1-A-7 $15,000,000 (2) $25,000 $1 MR-1-A-7 Class 2-A-1 $37,623,492 (2) $25,000 $1 MR-2-A-1 Class 2-A-2 $6,270,582 (8) $25,000 $1 MR-2-A-2 Class 2-A-3 $1,324,222 (2) $25,000 $1 MR-2-A-3 Class 2-A-4 $220,704 (9) $25,000 $1 MR-2-A-4 Class 2-A-5 $30,135,888 (2) $25,000 $1 MR-2-A-5 Class 2-A-6 $5,022,648 (8) $25,000 $1 MR-2-A-6 Class 2-A-7 $1,060,683 (2) $25,000 $1 MR-2-A-7 Class 2-A-8 $176,781 (10) $25,000 $1 MR-2-A-8 Class 2-A-9 $242,177,517 (2) $25,000 $1 MR-2-A-9 Class 2-A-10 $18,940,483 (2) $25,000 $1 MR-2-A-10 Class 2-A-11 $19,654,571 (2) $25,000 $1 MR-2-A-11 Class 2-A-12 $40,362,996 (11) $25,000 $1 MR-2-A-12 Class 2-A-13 $3,156,753 (8) $25,000 $1 MR-2-A-13 Class 2-A-14 $3,275,680 (8) $25,000 $1 MR-2-A-14 Class 2-A-15 $3,150,857 (2) $25,000 $1 MR-2-A-15 Class 2-A-16 $525,143 (12) $25,000 $1 MR-2-A-16 Class 2-A-17 $3,676,000 6.00% $25,000 $1 MR-2-A-15, MR-2-A-16 Class 2-A-18 $43,894,074 6.00% $25,000 $1 MR-2-A-1, MR-2-A-2 Class 2-A-19 $1,544,926 6.00% $25,000 $1 MR-2-A-3, MR-2-A-4 Class 2-A-20 $35,158,536 6.00% $25,000 $1 MR-2-A-5, MR-2-A-6 Class 2-A-21 $1,237,464 6.00% $25,000 $1 MR-2-A-7, MR-2-A-8 Class 2-A-22 $282,540,513 6.00% $25,000 $1 MR-2-A-9, MR-2-A-12 Class 2-A-23 $22,097,236 6.00% $25,000 $1 MR-2-A-10, MR-2-A-13 Class 2-A-24 $22,930,251 6.00% $25,000 $1 MR-2-A-11, MR-2-A-14 Class 2-A-25 $327,568,000 6.00% $25,000 $1 MR-2-A-9, MR-2-A-10, MR-2-A-11, MR-2-A-12, MR-2-A-13, MR-2-A-14 Class 2-A-26 $413,079,000 6.00% $25,000 $1 MR-2-A-1, MR-2-A-2, MR-2-A-3, MR-2-A-4, MR-2-A-5, MR-2-A-6, MR-2-A-7, MR-2-A-8, MR-2-A-9, MR-2-A-10, MR-2-A-11, MR-2-A-12, MR-2-A-13, MR-2-A-14, MR-2-A-15, MR-2-A-16 Class 2-A-27 $579,067,713 (2) $25,000 $1 MR-1-A-2, MR-2-A-1, MR-2-A-3, MR-2-A-5, MR-2-A-7, MR-2-A-9, MR-2-A-10, MR-2-A-11, MR-2-A-15 Class 1-X $145,638,800(2) (13) $25,000(4) $1(4) MR-1-X Class 2-X $221,599,130(2) (14) $25,000(4) $1(4) MR-2-X Class PO $4,649,990 (6) $25,000 $1 MR-PO ClassA-R(15) $100 6.00% (15) (15) MR-$100 and ST-A-R Class M $13,775,900 6.00% $25,000 $1 MR-M Class B-1 $4,349,900 6.00% $25,000 $1 MR-B-1 Class B-2 $2,175,000 6.00% $25,000 $1 MR-B-2 Class B-3 $2,175,000 6.00% $100,000 $1 MR-B-3 Class B-4 $1,812,500 6.00% $100,000 $1 MR-B-4 Class B-5 $1,087,491 6.00% $100,000 $1 MR-B-5 (1) The Pass-Through Rate for this Class of Certificates for the Interest Accrual Period for each Distribution Date will be at a per annum rate equal to LIBOR plus 0.47%, subject to a maximum and minimum Pass-Through Rate of 6.00% and 0.47% per annum, respectively.The Pass-Through Rate for this Class of Certificates for the Interest Accrual Period for the first Distribution Date is 5.79% per annum. vii (1) The Pass-Through Rate for this Class of Certificates for the Interest Accrual Period for each Distribution Date will be at a per annum rate equal to LIBOR plus 0.47%, subject to a maximum and minimum Pass-Through Rate of 6.00% and 0.47% per annum, respectively.The Pass-Through Rate for this Class of Certificates for the Interest Accrual Period for the first Distribution Date is 5.79% per annum. (2) This Class will be a Class of Notional Amount Certificates, will have no Class Certificate Balance and will bear interest on its Notional Amount. (3) The Pass-Through Rate for this Class of Certificates for the Interest Accrual Period for each Distribution Date will be at a per annum rate equal to 6.53% minus LIBOR, subject to a maximum and minimum Pass-Through Rate of 0.03% and 0.00% per annum, respectively.The Pass-Through Rate for this Class of Certificates for the Interest Accrual Period for the first Distribution Date is 0.03% per annum. (4) Minimum denomination is based on the Notional Amount of such Class. (5) The Pass-Through Rate for this Class of Certificates for the Interest Accrual Period for each Distribution Date will be at a per annum rate equal to 6.50% minus LIBOR, subject to a maximum and minimum Pass-Through Rate of 6.50% and 0.00% per annum, respectively.The Pass-Through Rate for this Class of Certificates for the Interest Accrual Period for the first Distribution Date is 1.18% per annum. (6) The Class of Certificates is a Class of Principal Only Certificates and will not receive any distributions of interest. (7) The Pass-Through Rate for the Class 1-A-6 Certificates for the Interest Accrual Period for any Distribution Date will be a per annum rate of 39.00% minus (6.00 x LIBOR), subject to a maximum and minimum Pass-Through Rate of 39.00% and 0.00% per annum, respectively.The Pass-Through Rate for the Class 1-A-6 Certificates for the Interest Accrual Period for the first Distribution Date is 7.08% per annum. (8) The Pass-Through Rate for this Class of Certificates for the Interest Accrual Period for any Distribution Date will be a per annum rate of 39.18% minus (6.00 x LIBOR), subject to a maximum and minimum Pass-Through Rate of 39.18% and 0.00% per annum, respectively.The Pass-Through Rate for this Class of Certificates for the Interest Accrual Period for the first Distribution Date is 7.26% per annum. (9) The Pass-Through Rate for the Class 2-A-4 Certificates for the Interest Accrual Period for any Distribution Date will be a per annum rate of 39.17994988% minus (5.99999094 x LIBOR), subject to a maximum and minimum Pass-Through Rate of 39.17994988% and 0.00% per annum, respectively.The Pass-Through Rate for the Class 2-A-4 Certificates for the Interest Accrual Period for the first Distribution Date is 7.26% per annum. (10) The Pass-Through Rate for the Class 2-A-8 Certificates for the Interest Accrual Period for any Distribution Date will be a per annum rate of 39.17990615% minus (5.99998303 x LIBOR), subject to a maximum and minimum Pass-Through Rate of 39. 17990615% and 0.00% per annum, respectively.The Pass-Through Rate for the Class 2-A-8 Certificates for the Interest Accrual Period for the first Distribution Date is 7.26% per annum. (11) The Pass-Through Rate for the Class 2-A-12 Certificates for the Interest Accrual Period for any Distribution Date will be a per annum rate of 39.17999964% minus (5.99999994 x LIBOR), subject to a maximum and minimum Pass-Through Rate of 39. 17999964% and 0.00% per annum, respectively.The Pass-Through Rate for the Class 2-A-12 Certificates for the Interest Accrual Period for the first Distribution Date is 7.26% per annum. (12) The Pass-Through Rate for the Class 2-A-16 Certificates for the Interest Accrual Period for any Distribution Date will be a per annum rate of 39. 17998946% minus (5.9999810 x LIBOR), subject to a maximum and minimum Pass-Through Rate of 39.17998946% and 0.00% per annum, respectively.The Pass-Through Rate for the Class 2-A-16 Certificates for the Interest Accrual Period for the first Distribution Date is 7.26% per annum. viii (13) The Pass-Through Rate for the Class 1-X Certificates for the Interest Accrual Period for any Distribution Date will equal the excess of (a) the weighted average of the Adjusted Net Mortgage Rates of the Non-Discount Mortgage Loans in Loan Group 1, weighted on the basis of the Stated Principal Balances thereof as of the Due Date in the preceding calendar month (after giving effect to Principal Prepayments received in the Prepayment Period related to such prior Due Date), over (b) 6.00%.The Pass-Through Rate for the Class 1-X Certificates for the Interest Accrual Period for the first Distribution Date is 0.2427% per annum. (14) The Pass-Through Rate for the Class 2-X Certificates for the Interest Accrual Period for any Distribution Date will equal the excess of (a) the weighted average of the Adjusted Net Mortgage Rates of the Non-Discount Mortgage Loans in Loan Group 2, weighted on the basis of the Stated Principal Balances thereof as of the Due Date in the preceding calendar month (after giving effect to Principal Prepayments received in the Prepayment Period related to such prior Due Date), over (b) 7.00%.The Pass-Through Rate for the Class 2-X Certificates for the Interest Accrual Period for the first Distribution Date is 0.2623% per annum. (15) The Class A-R Certificates represent the sole Class of residual interest in the Master REMIC and in the STR REMIC.The ClassA-R Certificate shall be issued by the ES Trust as two separate certificates, one with an initial Certificate Balance of $99.99 and the Tax Matters Person Certificate with an initial Certificate Balance of $0.01. See Schedule VII for information regarding the Recombinations of the Depositable andExchangeable Certificates related to these uncertificated Master REMIC Interests. ix The following table specifies the class designation, interest rate, and principal amount for each class of Master REMIC Interest: Master REMIC Interest Initial Principal Balance Interest Rate Possible Corresponding ES Trust Certificates MR-1-A-1 $1,887,900 6.00% 1-A-1 MR-1-A-2 $225,000,000 (1) 1-A-2 MR-1-A-3(2) $240,000,000 (3) 1-A-3 MR-1-A-4(2) $240,000,000 (4) 1-A-4, 1-A-6 MR-1-A-5 $40,000,000 (5) 1-A-5, 1-A-6 MR-1-A-7 $15,000,000 (6) 1-A-7 MR-2-A-1 $37,623,492 (7) 2-A-1, 2-A-18, 2-A-26, 2-A-27 MR-2-A-2 $6,270,582 (8) 2-A-2, 2-A-18, 2-A-26 MR-2-A-3 $1,324,222 (9) 2-A-3, 2-A-19, 2-A-26, 2-A-27 MR-2-A-4 $220,704 (10) 2-A-4, 2-A-19, 2-A-26 MR-2-A-5 $30,135,888 (11) 2-A-5, 2-A-20, 2-A-26, 2-A-27 MR-2-A-6 $5,022,648 (12) 2-A-6, 2-A-20, 2-A-26 MR-2-A-7 $1,060,683 (13) 2-A-7, 2-A-21, 2-A-26, 2-A-27 MR-2-A-8 $176,781 (14) 2-A-8, 2-A-21, 2-A-26 MR-2-A-9 $242,177,517 (15) 2-A-9, 2-A-22, 2-A-25, 2-A-26, 2-A-27 MR-2-A-10 $18,940,483 (16) 2-A-10, 2-A-23, 2-A-25, 2-A-26, 2-A-27 MR-2-A-11 $19,654,571 (17) 2-A-11, 2-A-24, 2-A-25, 2-A-26, 2-A-27 MR-2-A-12 $40,362,996 (18) 2-A-12, 2-A-22, 2-A-25, 2-A-26 MR-2-A-13 $3,156,753 (19) 2-A-13, 2-A-23, 2-A-25, 2-A-26 MR-2-A-14 $3,275,680 (20) 2-A-14, 2-A-24, 2-A-25, 2-A-26 MR-2-A-15 $3,150,857 (21) 2-A-15, 2-A-17, 2-A-26, 2-A-27 MR-2-A-16 $525,143 (22) 2-A-16, 2-A-17, 2-A-26 MR-1-X $145,638,800 (23) 1-X MR-2-X $221,599,130 (24) 2-X MR-1-$100(25) $100.00 6.00% A-R MR-PO $2,671,596 (5) PO MR-M $13,775,900 6.00% M MR-B-1 $4,349,900 6.00% B-1 MR-B-2 $2,175,000 6.00% B-2 MR-B-3 $2,175,000 6.00% B-3 MR-B-4 $1,812,500 6.00% B-4 MR-B-5 $1,087,491 6.00% B-5 x (1) The MR-1-A-2 Interests will bear interest during each Interest Accrual Period at a per annum rate of LIBOR plus 0.47%, subject to a maximum and minimum Pass-Through Rate of 6.00% and 0.47% per annum, respectively. (2) The MR-1-A-3 and MR-1-A-4 Interests will have no principle balance and will bear interest on its Notional Amount. (3) The MR-1-A-3 Interests will bear interest during each Interest Accrual Period at a per annum rate of 6.53% minus LIBOR, subject to a maximum and minimum Pass-Through Rate of 0.03% and 0.00% per annum, respectively. (4) The MR-1-A-4 Interests will bear interest during each Interest Accrual Period at a per annum rate of 6.50% minus LIBOR, subject to a maximum and minimum Pass-Through Rate of 6.50% and 0.00% per annum, respectively. (5) The MR-1-A-5 and MR-PO Interests are Principal Only Interests and will not receive any distributions of interest. (6) The MR-1-A-7 Interests will bear interest during each Interest Accrual Period at a per annum rate of LIBOR plus 0.47%, subject to a maximum and minimum Pass-Through Rate of 6.00% and 0.47% per annum, respectively. (7) The MR-2-A-1 Interests will bear interest during each Interest Accrual Period at a per annum rate of LIBOR plus 0.47%, subject to a maximum and minimum Pass-Through Rate of 6.00% and 0.47% per annum, respectively. (8) The Pass-Through Rate for the MR-2-A-2 Interests for the Interest Accrual Period for any Distribution Date will be a per annum rate of 39.18% minus (6.00 x LIBOR), subject to a maximum and minimum Pass-Through Rate of 39.18% and 0.00% per annum, respectively. (9) The MR-2-A-3 Interests will bear interest during each Interest Accrual Period at a per annum rate of LIBOR plus 0.47%, subject to a maximum and minimum Pass-Through Rate of 6.00% and 0.47% per annum, respectively. (10) The Pass-Through Rate for the MR-2-A-4 Interests for the Interest Accrual Period for any Distribution Date will be a per annum rate of 39.17994988% minus (5.99999094 x LIBOR), subject to a maximum and minimum Pass-Through Rate of 39.17994988% and 0.00% per annum, respectively. (11) The MR-2-A-5 Interests will bear interest during each Interest Accrual Period at a per annum rate of LIBOR plus 0.47%, subject to a maximum and minimum Pass-Through Rate of 6.00% and 0.47% per annum, respectively. (12) The Pass-Through Rate for the MR-2-A-6 Interests for the Interest Accrual Period for any Distribution Date will be a per annum rate of 39.18% minus (6.00 x LIBOR), subject to a maximum and minimum Pass-Through Rate of 39.18% and 0.00% per annum, respectively. xi (13) The MR-2-A-7 Interests will bear interest during each Interest Accrual Period at a per annum rate of LIBOR plus 0.47%, subject to a maximum and minimum Pass-Through Rate of 6.00% and 0.47% per annum, respectively.. (14) The Pass-Through Rate for the MR-2-A-8 Interests for the Interest Accrual Period for any Distribution Date will be a per annum rate of 39.17990615% minus (5.99998303 x LIBOR), subject to a maximum and minimum Pass-Through Rate of 39. 17990615% and 0.00% per annum, respectively. (15) The MR-2-A-9 Interests will bear interest during each Interest Accrual Period at a per annum rate of LIBOR plus 0.47%, subject to a maximum and minimum Pass-Through Rate of 6.00% and 0.47% per annum, respectively. (16) The MR-2-A-10 Interests will bear interest during each Interest Accrual Period at a per annum rate of LIBOR plus 0.47%, subject to a maximum and minimum Pass-Through Rate of 6.00% and 0.47% per annum, respectively. (17) The MR-2-A-11 Interests will bear interest during each Interest Accrual Period at a per annum rate of LIBOR plus 0.47%, subject to a maximum and minimum Pass-Through Rate of 6.00% and 0.47% per annum, respectively. (18) The Pass-Through Rate for the MR-2-A-12 Interests for the Interest Accrual Period for any Distribution Date will be a per annum rate of 39.17999964% minus (5.99999994 x LIBOR), subject to a maximum and minimum Pass-Through Rate of 39. 17999964% and 0.00% per annum, respectively. (19) The Pass-Through Rate for the MR-2-A-13 Interests for the Interest Accrual Period for any Distribution Date will be a per annum rate of 39.18% minus (6.00 x LIBOR), subject to a maximum and minimum Pass-Through Rate of 39.18% and 0.00% per annum, respectively. (20) The Pass-Through Rate for the MR-2-A-14 Interests for the Interest Accrual Period for any Distribution Date will be a per annum rate of 39.18% minus (6.00 x LIBOR), subject to a maximum and minimum Pass-Through Rate of 39.18% and 0.00% per annum, respectively. (21) The MR-2-A-15 Interests will bear interest during each Interest Accrual Period at a per annum rate of LIBOR plus 0.47%, subject to a maximum and minimum Pass-Through Rate of 6.00% and 0.47% per annum, respectively. (22) The Pass-Through Rate for the MR-2-A-16 Interests for the Interest Accrual Period for any Distribution Date will be a per annum rate of 39. 17998946% minus (5.9999810 x LIBOR), subject to a maximum and minimum Pass-Through Rate of 39.17998946% and 0.00% per annum, respectively. (23) The Pass-Through Rate for the MR-1-X Interests for the Interest Accrual Period for any Distribution Date will equal the excess of (a) the weighted average of the Adjusted Net Mortgage Rates of the Non-Discount Mortgage Loans in Loan Group 1, weighted on the basis of the Stated Principal Balances thereof as of the Due Date in the preceding calendar month (after giving effect to Principal Prepayments received in the Prepayment Period related to such prior Due Date), over (b) 6.00%. xii (24) The Pass-Through Rate for the MR-2-X Interests for the Interest Accrual Period for any Distribution Date will equal the excess of (a) the weighted average of the Adjusted Net Mortgage Rates of the Non-Discount Mortgage Loans in Loan Group 2, weighted on the basis of the Stated Principal Balances thereof as of the Due Date in the preceding calendar month (after giving effect to Principal Prepayments received in the Prepayment Period related to such prior Due Date), over (b) 7.00%. (25) The MR-$100 Interests represent the sole class of residual interest in the Master REMIC. xiii The following table specifies the class designation, interest rate, and principal amount for each class of Strip REMIC Interests: Strip REMIC Interest Initial Principal Balance Interest Rate Corresponding Master REMIC Interest ST-1-A-1 $1,887,900 6.00% MR-1-A-1 ST-1-A-2 $225,000,000 6.00% MR-1-A-2, MR-1-A-3, MR-1-A-4 (1) ST-1-A-5 $40,000,000 (2) MR-1-A-5 ST-1-A-7 $15,000,000 6.00% MR-1-A-7, MR-1-A-3, MR-1-A-4 (1) STR-2-A-1 $37,623,492 (3) MR-1-A-5-D-SR, MR-1-5-E-SR, MR-1-5-F-SR (5) STR-2-A-2 $6,270,582 (4) MR-1-A-5-D-SB, MR-1-5-E-SB, MR-1-5-F-SB (6) STR-2-A-3 $1,324,222 (5) MR-1-A-6-A, MR-1-6-B, MR-1-6-C (7) STR-2-A-4 $220,704 (6) MR-1-A-6-D, MR-1-6-E, MR-1-6-F (8) STR-2-A-5 $30,135,888 (7) MR-1-A-7-A, MR-1-7-B, MR-1-7-C (9) STR-2-A-6 $5,022,648 (8) MR-1-A-7-D, MR-1-7-E, MR-1-7-F (10) STR-2-A-7 $1,060,683 (9) MR-1-A-8 STR-2-A-8 $176,781 (10) MR-1-A-9-A, MR-1-9-B, MR-1-9-C (11) STR-2-A-9 $242,177,517 (11) MR-1-A-9-D, MR-1-9-E, MR-1-9-F (12) STR-2-A-10 $18,940,483 (12) MR-1-A-10-A, MR-1-10-B, MR-1-10-C (13) STR-2-A-11 $19,654,571 (13) MR-1-A-10-D, MR-1-10-E, MR-1-10-F (14) STR-2-A-12 $40,362,996 (14) MR-1-A-11 STR-2-A-13 $3,156,753 (15) STR-2-A-14 $3,275,680 (16) STR-2-A-15 $3,150,857 (17) STR-2-A-16 $525,143 (18) ST-1-X (19) (20) MR-1-X ST-2-X (19) (21) MR-2-X ST-1-$100 $100 6.00% MR-A-R ST-PO $2,671,596 (22) MR-PO ST-M $9,653,000 (20) MR-M ST-B-1 $4,680,000 (20) MR-B-1 ST-B-2 $3,217,500 (20) MR-B-2 ST-B-3 $2,340,000 (20) MR-B-3 ST-B-4 $1,755,000 (20) MR-B-4 ST-B-5 $1,755,454.79 (20) MR-B-5 ST-A-R (21) (21) N/A (1) For each Distribution Date, the Class MR-1-A-3and MR-1-A-4 Master REMIC Interests are entitled to a specified portion of the interest payable on Class ST-1-A-2 andST-1-A-7 Strip REMIC Interests.Specifically, for each Distribution Date, the Class MR-1-A-3 Master REMIC Interests are entitled to interest payable on the Class ST-1-A-2 andST-1-A-7 Strip REMIC Interestsat a per annum rate of 6.53% minus LIBOR, subject to a maximum and minimum Pass-Through Rate of 0.03% and 0.00% per annum, respectively and the Class MR-1-A-4 Master REMIC Interests are entitled to interest payable on the Class ST-1-A-2 andST-1-A-7 Strip REMIC Interestsat a per annum rate of 6.50% minus LIBOR, subject to a maximum and minimum Pass-Through Rate of 6.50% and 0.00% per annum, respectively. (2) This Class of Strip REMIC Interest pays no interest. (3) The STR-2-A-1 Interests will bear interest during each Interest Accrual Period at a per annum rate of LIBOR plus 0.47%, subject to a maximum and minimum Pass-Through Rate of 6.00% and 0.47% per annum, respectively. (4) The Pass-Through Rate for the STR -2-A-2 Interests for the Interest Accrual Period for any Distribution Date will be a per annum rate of 39.18% minus (6.00 x LIBOR), subject to a maximum and minimum Pass-Through Rate of 39.18% and 0.00% per annum, respectively. (5) The STR -2-A-3 Interests will bear interest during each Interest Accrual Period at a per annum rate of LIBOR plus 0.47%, subject to a maximum and minimum Pass-Through Rate of 6.00% and 0.47% per annum, respectively. (6) The Pass-Through Rate for the STR -2-A-4 Interests for the Interest Accrual Period for any Distribution Date will be a per annum rate of 39.17994988% minus (5.99999094 x LIBOR), subject to a maximum and minimum Pass-Through Rate of 39.17994988% and 0.00% per annum, respectively. (7) The STR -2-A-5 Interests will bear interest during each Interest Accrual Period at a per annum rate of LIBOR plus 0.47%, subject to a maximum and minimum Pass-Through Rate of 6.00% and 0.47% per annum, respectively. xiv (8) The Pass-Through Rate for the STR -2-A-6 Interests for the Interest Accrual Period for any Distribution Date will be a per annum rate of 39.18% minus (6.00 x LIBOR), subject to a maximum and minimum Pass-Through Rate of 39.18% and 0.00% per annum, respectively. (9) The STR -2-A-7 Interests will bear interest during each Interest Accrual Period at a per annum rate of LIBOR plus 0.47%, subject to a maximum and minimum Pass-Through Rate of 6.00% and 0.47% per annum, respectively. (10) The Pass-Through Rate for the STR -2-A-8 Interests for the Interest Accrual Period for any Distribution Date will be a per annum rate of 39.17990615% minus (5.99998303 x LIBOR), subject to a maximum and minimum Pass-Through Rate of 39. 17990615% and 0.00% per annum, respectively. (11) The STR -2-A-9 Interests will bear interest during each Interest Accrual Period at a per annum rate of LIBOR plus 0.47%, subject to a maximum and minimum Pass-Through Rate of 6.00% and 0.47% per annum, respectively. (12) The STR -2-A-10 Interests will bear interest during each Interest Accrual Period at a per annum rate of LIBOR plus 0.47%, subject to a maximum and minimum Pass-Through Rate of 6.00% and 0.47% per annum, respectively. (13) The STR -2-A-11 Interests will bear interest during each Interest Accrual Period at a per annum rate of LIBOR plus 0.47%, subject to a maximum and minimum Pass-Through Rate of 6.00% and 0.47% per annum, respectively. (14) The Pass-Through Rate for the STR -2-A-12 Interests for the Interest Accrual Period for any Distribution Date will be a per annum rate of 39.17999964% minus (5.99999994 x LIBOR), subject to a maximum and minimum Pass-Through Rate of 39. 17999964% and 0.00% per annum, respectively. (15) The Pass-Through Rate for the STR -2-A-13 Interests for the Interest Accrual Period for any Distribution Date will be a per annum rate of 39.18% minus (6.00 x LIBOR), subject to a maximum and minimum Pass-Through Rate of 39.18% and 0.00% per annum, respectively. (16) The Pass-Through Rate for the STR -2-A-14 Interests for the Interest Accrual Period for any Distribution Date will be a per annum rate of 39.18% minus (6.00 x LIBOR), subject to a maximum and minimum Pass-Through Rate of 39.18% and 0.00% per annum, respectively. (17) The STR -2-A-15 Interests will bear interest during each Interest Accrual Period at a per annum rate of LIBOR plus 0.47%, subject to a maximum and minimum Pass-Through Rate of 6.00% and 0.47% per annum, respectively. (18) The Pass-Through Rate for the STR -2-A-16 Interests for the Interest Accrual Period for any Distribution Date will be a per annum rate of 39. 17998946% minus (5.9999810 x LIBOR), subject to a maximum and minimum Pass-Through Rate of 39.17998946% and 0.00% per annum, respectively. (19) This Class of Strip REMIC Interest pays no principal. (20) This Class of Strip REMIC Interest is entitled to receive on each Distribution Date a specified portion of the interest payable on the Non-Discount Mortgage Loans in the corresponding Loan Group.Specifically, for each related Distribution Date, this Class of STR REMIC Interest is entitled to interest accruals on each Non-Discount Mortgage Loan in excess of an Adjusted Net Mortgage Rate of 6.00% per annum. xv (21) This Class of Strip REMIC Interest is entitled to receive on each Distribution Date a specified portion of the interest payable on the Non-Discount Mortgage Loans in the corresponding Loan Group.Specifically, for each related Distribution Date, this Class of STR REMIC Interest is entitled to interest accruals on each Non-Discount Mortgage Loan in excess of an Adjusted Net Mortgage Rate of 6.00% per annum (22) This Class of Strip REMIC Interest pays no interest. (23) The MT-A-R is the sole classof residual interest in the Strip REMIC.It pays no interest or principal. On each Distribution Date, the Available Funds shall be distributed with respect to the Strip REMIC interests in the following manner: (1)Interest is to be distributed with respect to each Strip REMIC Regular Interest at the rate, or according to the formulas, described above; and (2)Principal is to be distributed with respect to each Strip REMIC Interest in the same manner and in the same amount as principal is distributed with respect to each Strip REMIC Regular Interest’s Corresponding Class or Classes of Certificates. On each Distribution Date, Realized Losses (and increases in Principal Balances attributable to Subsequent Recoveries) shall be allocated among the Strip REMIC Interests in the same manner that Realized Losses (and increases in Class Certificate Balances attributable to Subsequent Recoveries) are allocated among each Strip REMIC Interest’s Corresponding Class or Classes of Certificates. The foregoing REMIC structure is intended to cause all of the cash from the Mortgage Loans to flow through to the Master REMIC as cash flow on a REMIC regular interest, without creating any shortfall-actual or potential (other than for credit losses) to any REMIC regular interest. xvi Set forth below are designations of Classes or Components of Certificates and other defined terms to the categories used herein: Accretion Directed Certificates Class 2-A-9, Class 2-A-10, Class 2-A-12 and Class 2-A-13 Certificates. Accretion Directed Components None. Accrual Certificates Class 2-A-11 and Class 2-A-14 Certificates. Accrual Components None. Book-Entry Certificates All Classes of Certificates other than the Physical Certificates. COFI Certificates None. Combined Certificates None. Component Certificates Class PO Certificates. Components For purposes of calculating distributions of principal and/or interest, the Component Certificates, if any, will be comprised of multiple payment components having the designations, Initial Component Balances or Notional Amounts, as applicable, and Pass-Through Rates set forth below: Designation Initial Component Balance Pass-Through Rate Class PO-1 Component $1,908,369 (1) Class PO-2 Component $2,741,620 (1) (1)This component does not bear interest. Delay Certificates All interest-bearing Classes of Certificates other than the Non-Delay Certificates, if any. Depositable Certificates Class 1-A-2, Class 1-A-4, Class 1-A-5, Class 2-A-1, Class 2-A-2, Class 2-A-3, Class 2-A-4, Class 2-A-5, Class 2-A-6, Class 2-A-7, Class 2-A-8, Class 2-A-9, Class 2-A-10, Class 2-A-11, Class 2-A-12, Class 2-A-13, Class 2-A-14, Class 2-A-15 and Class 2-A-16 Certificates. ERISA-Restricted Certificates The Residual Certificates and Private Certificates; until an ERISA-Qualifying Underwriting has occurred with respect to such Class, the Class PO, the Class 1-X and the Class 2-X Certificates; and any Certificate of a Classthat does not have or no longer has a rating of at least BBB- or its equivalent from at least one Rating Agency. Exchangeable Certificates Class 1-A-6, Class 2-A-17, Class 2-A-18, Class 2-A-19, Class 2-A-20, Class 2-A-21, Class 2-A-22, Class 2-A-23, Class 2-A-24, Class 2-A-25, Class 2-A-26 and Class 2-A-27 Certificates. xvii Floating Rate Certificates. Class 1-A-2, Class 1-A-7, Class 2-A-1, Class 2-A-3, Class 2-A-5, Class 2-A-7, Class 2-A-9, Class 2-A-10, Class 2-A-11, Class 2-A-15 and Class 2-A-27 Certificates. Group 1 Certificates Group 1 Senior Certificates and the portions of the Subordinated Certificates related to Loan Group 1. Group 1 Senior Certificates Class 1-A-1, Class 1-A-2, Class 1-A-3, Class 1-A-4, Class 1-A-5, Class 1-A-7, Class 1-X and Class A-R Certificates and Class PO-1 Component. Group 2 Certificates Group 2 Senior Certificates and the portions of the Subordinated Certificates related to Loan Group 2. Group 2 Senior Certificates Class 2-A-1, Class 2-A-2, Class 2-A-3, Class 2-A-4, Class 2-A-5, Class 2-A-6, Class 2-A-7, Class 2-A-8, Class 2-A-9, Class 2-A-10, Class 2-A-11, Class 2-A-12, Class 2-A-13, Class 2-A-14, Class 2-A-15, Class 2-A-16 and Class 2-X Certificates and Class PO-2 Component Inverse Floating Rate Certificates Class 1-A-3, Class 1-A-4, Class 1-A-6, Class 2-A-2, Class 2-A-4, Class 2-A-6, Class 2-A-8, Class 2-A-12, Class 2-A-14 and Class 2-A-16 Certificates. LIBOR Certificates The Floating Rate Certificates and the Inverse Floating Rate Certificates. Non-Delay Certificates LIBOR Certificates. Notional Amount Certificates Class 1-A-3, Class 1-A-4, Class 1-X and Class 2-X Certificates. Notional Amount Components None. Offered Certificates All Classes of Certificates other than the Private Certificates. Physical Certificates Private Certificates and the Residual Certificates. Planned Principal Classes None. Principal Only Certificates Class 1-A-5 and Class PO Certificates. Private Certificates ClassB-3, ClassB-4 and ClassB-5 Certificates. Rating Agencies Fitch, S&P and Moody’s. Regular Certificates All Classes of Certificates, other than the Residual Certificates. Residual Certificates ClassA-R Certificates. Scheduled Principal Classes None. xviii Senior Certificate Group The Group 1 Senior Certificates and the Group 2 Senior Certificates, as applicable. Senior Certificates Class 1-A-1, Class 1-A-2, Class 1-A-3, Class 1-A-4, Class 1-A-5, Class 1-A-7, Class 2-A-1, Class 2-A-2, Class 2-A-3, Class 2-A-4, Class 2-A-5, Class 2-A-6, Class 2-A-7, Class 2-A-8, Class 2-A-9, Class 2-A-10, Class 2-A-11, Class 2-A-12, Class 2-A-13, Class 2-A-14, Class 2-A-15, Class 2-A-16, Class A-R, Class PO, Class 1-X and Class 2-X Certificates. Subordinated Certificates Class M, ClassB-1, ClassB-2, ClassB-3, ClassB-4 and ClassB-5 Certificates. Targeted Principal Classes None. Underwriter Credit Suisse Securities (USA) LLC(Senior) and Countrywide Securities Corporation. With respect to any of the foregoing designations as to which the corresponding reference is “None,” all defined terms and provisions herein relating solely to such designations shall be of no force or effect, and any calculations herein incorporating references to such designations shall be interpreted without reference to such designations and amounts.Defined terms and provisions herein relating to statistical rating agencies not designated above as Rating Agencies shall be of no force or effect. xix ARTICLE I DEFINITIONS SECTION 1.01. Defined Terms. Whenever used in this Agreement, the following words and phrases, unless the context otherwise requires, shall have the following meanings: Account:Any Escrow Account, the Certificate Account, the Distribution Account, the Exchangeable Certificates Distribution Account or any other account related to the Trust Fund or the Mortgage Loans. Accretion Directed Certificates:As specified in the Preliminary Statement. Accretion Direction Rule: The Class 2-A-11 Accretion Direction Rule or the Class 2-A-14 Accretion Direction Rule, as applicable. Accrual Amount:With respect to any Class of Accrual Certificates or any Accrual Component and any Distribution Date prior to the related Accrual Termination Date, the amount allocable to interest on such Class of Accrual Certificates or Accrual Component with respect to such Distribution Date pursuant to Section 4.02(a). Accrual Certificates:As specified in the Preliminary Statement. Accrual Components:As specified in the Preliminary Statement. Accrual Termination Date:The Class 2-A-11 Accrual Termination Date or the Class 2-A-14 Accrual Termination Date, as applicable. Additional Designated Information:As defined in Section 11.02. Adjusted Mortgage Rate:As to each Mortgage Loan, and at any time, the per annum rate equal to the Mortgage Rate less the Master Servicing Fee Rate. Adjusted Net Mortgage Rate:As to each Mortgage Loan, and at any time, the per annum rate equal to the Mortgage Rate less the sum of the Trustee Fee Rate and the Master Servicing Fee Rate.For purposes of determining whether any Substitute Mortgage Loan is a Discount Mortgage Loan or a Non-Discount Mortgage Loan and for purposes of calculating the applicable PO Percentage and the applicable Non-PO Percentage, each Substitute Mortgage Loan shall be deemed to have an Adjusted Net Mortgage Rate equal to the Adjusted Net Mortgage Rate of the Deleted Mortgage Loan for which it is substituted. Advance:As to a Loan Group, the payment required to be made by the Master Servicer with respect to any Distribution Date pursuant to Section 4.01, the amount of any such payment being equal to the aggregate of payments of principal and interest (net of the Master Servicing Fee) on the Mortgage Loans in such Loan Group that were due on the related Due Date and not received by the Master Servicer as of the close of business on the related Determination Date, together with an amount equivalent to interest on each Mortgage Loan as to which the related Mortgaged Property is an REO Property (net of any net income from such REO Property), less the aggregate amount of any such delinquent payments that the Master Servicer has determined would constitute a Nonrecoverable Advance, if advanced. I-1 Aggregate Planned Balance:With respect to any group of Planned Principal Classes or Components and any Distribution Date, the amount set forth for such group for such Distribution Date in Schedule V hereto. Aggregate Scheduled Balance:With respect to any group of Scheduled Principal Classes or Components and any Distribution Date, the amount set forth for such group for such Distribution Date in Schedule V hereto. Aggregate Targeted Balance:With respect to any group of Targeted Principal Classes or Components and any Distribution Date, the amount set forth for such group for such Distribution Date in Schedule V hereto. Agreement:This Pooling and Servicing Agreement and all amendments or supplements hereto. Allocable Share:As to any Distribution Date and any Mortgage Loan (i) with respect to each Class PO Component, zero, (ii) with respect to the Class 1-X and Class 2-X Certificates, (a) the ratio that the excess, if any, of the Adjusted Net Mortgage Rate with respect to such Mortgage Loan, over the related Required Coupon bears to such Adjusted Net Mortgage Rate or (b) if the Adjusted Net Mortgage Rate with respect to such Mortgage Loan does not exceed the related Required Coupon, zero and (iii) with respect to each other Class of Certificates the product of (a) the lesser of (I) the ratio that the related Required Coupon bears to the Adjusted Net Mortgage Rate of such Mortgage Loan and (II) one, multiplied by (b) the ratio that the amount calculated with respect to such Distribution Date (A) with respect to the Senior Certificates of the related Senior Certificate Group (other than the related Class PO Component), pursuant to clause (i) of the definition of Class Optimal Interest Distribution Amount (without giving effect to any reduction of such amount pursuant to Section 4.02(d)) and (B) with respect to the Subordinated Certificates, pursuant to the definition of Assumed Interest Amount or after a Senior Termination Date pursuant to clause (i) of the definition of Class Optimal Interest Distribution Amount (without giving effect to any reduction of such amount pursuant to Section 4.02(d)) bears to the amount calculated with respect to such Distribution Date for each Class of Certificates pursuant to clause (i) of the definition of Class Optimal Interest Distribution Amount (without giving effect to any reduction of such amount pursuant to Section 4.02(d)) or the definition of Assumed Interest Amount, as applicable. Amount Available for Senior Principal:As to any Distribution Date and (a) Loan Group 1, the Available Funds for such Distribution Date and Loan Group, reduced by the aggregate amount distributable (or allocable to the Accrual Amount, if applicable) on such Distribution Date in respect of interest on the related Senior Certificates pursuant to Section 4.02(a)(1)(ii) and (b) Loan Group 2, the Available Funds for such Distribution Date and Loan Group, reduced by the aggregate amount distributable (or allocable to the Accrual Amount, if applicable) on such Distribution Date in respect of interest on the related Senior Certificates pursuant to Section 4.02(a)(2)(ii). Amount Held for Future Distribution:As to any Distribution Date and the Mortgage Loans in a Loan Group, the aggregate amount held in the Certificate Account at the close of business on the related Determination Date on account of (i) Principal Prepayments received after the related Prepayment Period and Liquidation Proceeds and Subsequent Recoveries received in the month of such Distribution Date relating to such Loan Group and (ii) all Scheduled Payments due after the related Due Date relating to such Loan Group. I-2 Applicable Credit Support Percentage:As defined in Section 4.02(e). Appraised Value:With respect to any Mortgage Loan, the Appraised Value of the related Mortgaged Property shall be: (i) with respect to a Mortgage Loan other than a Refinancing Mortgage Loan, the lesser of (a) the value of the Mortgaged Property based upon the appraisal made at the time of the origination of such Mortgage Loan and (b) the sale price of the Mortgaged Property at the time of the origination of such Mortgage Loan; (ii) with respect to a Refinancing Mortgage Loan other than a Streamlined Documentation Mortgage Loan, the value of the Mortgaged Property based upon the appraisal made-at the time of the origination of such Refinancing Mortgage Loan; and (iii) with respect to a Streamlined Documentation Mortgage Loan, (a) if the loan-to-value ratio with respect to the Original Mortgage Loan at the time of the origination thereof was 80% or less and the loan amount of the new mortgage loan is $650,000 or less, the value of the Mortgaged Property based upon the appraisal made at the time of the origination of the Original Mortgage Loan and (b) if the loan-to-value ratio with respect to the Original Mortgage Loan at the time of the origination thereof was greater than 80% or the loan amount of the new loan being originated is greater than $650,000, the value of the Mortgaged Property based upon the appraisal (which may be a drive-by appraisal) made at the time of the origination of such Streamlined Documentation Mortgage Loan. Assumed Balance: For a Distribution Date and Loan Group, an amount equal to the Subordinated Percentage for that Distribution Date relating to that Loan Group of the aggregate of the applicable Non-PO Percentage of the Stated Principal Balance of each Mortgage Loan in such Loan Group as of the Due Date occurring in the month prior to the month of that Distribution Date (after giving effect to Principal Prepayments received in the Prepayment Period related to such Due Date). Assumed Interest Amount:With respect to any Distribution Date and each Class of Subordinated Certificates, one month’s interest accrued during the related Interest Accrual Period at the Pass-Through Rate for such Class on the applicable Assumed Balance immediately prior to that Distribution Date. Available Funds:As to any Distribution Date and the Mortgage Loans in a Loan Group, the sum of (a)the aggregate amount held in the Certificate Account at the close of business on the related Determination Date, including any Subsequent Recoveries, in respect of such Mortgage Loans, net of the related Amount Held for Future Distribution and net of amounts permitted to be withdrawn from the Certificate Account pursuant to clauses (i) – (viii), inclusive, of Section 3.08(a) in respect of such Mortgage Loans and amounts permitted to be withdrawn from the Distribution Account pursuant to clauses (i) – (v), inclusive, of Section 3.08(b) in respect of such Mortgage Loans, (b) the amount of the related Advance and (c) in connection with Defective Mortgage Loans in such Loan Group, as applicable, the aggregate of the Purchase Prices and Substitution Adjustment Amounts deposited on the related Distribution Account Deposit Date; provided, however, that on a Senior Termination Date, Available Funds with respect to the Loan Group relating to the remaining Senior Certificate Group shall include the Available Funds from the other Loan Group after all distributions are made on the Senior Certificates of the other Senior Certificate Group and on any Distribution Date thereafter, Available Funds shall be calculated based upon all the Mortgage Loans in the Mortgage Pool, as opposed to the Mortgage Loans in the related Loan Group. Bankruptcy Code:The United States Bankruptcy Reform Act of 1978, as amended. Book-Entry Certificates:As specified in the Preliminary Statement. Business Day:Any day other than (i) a Saturday or a Sunday, or (ii) a day on which banking institutions in the City of New York, New York, or the States of California or Texas or the city in which the Corporate Trust Office of the Trustee is located are authorized or obligated by law or executive order to be closed. I-3 Calculation Rate: For each Distribution Date, the product of (i) 10 and (ii) the weighted average rate of the outstanding Class A and Class B Interests, treating each Class A Interest as having an interest rate of 0.00% per annum. Capitalized Interest Account:Not applicable. Certificate:Any one of the Certificates executed by the Trustee in substantially the forms attached hereto as exhibits. Certificate Account:The separate Eligible Account or Accounts created and maintained by the Master Servicer pursuant to Section 3.05 with a depository institution, initially Countrywide Bank, N.A., in the name of the Master Servicer for the benefit of the Trustee on behalf of Certificateholders and designated “Countrywide Home Loans Servicing LP, in trust for the registered holders of Alternative Loan Trust 2007-18CB, Mortgage Pass-Through Certificates, Series 2007-18CB.” Certificate Balance:With respect to any Certificate at any date (other than the Notional Amount Certificates), the maximum dollar amount of principal to which the Holder thereof is then entitled hereunder, such amount being equal to the Denomination thereof (A) plus any increase in the Certificate Balance of each Certificate pursuant to Section 4.02 due to the receipt of Subsequent Recoveries, (B) minus the sum of (i) all distributions of principal previously made with respect thereto and (ii) all Realized Losses allocated thereto and, in the case of the Subordinated Certificates, all other reductions in Certificate Balance previously allocated thereto pursuant to Section 4.04 and (C) in the case of any Class of Accrual Certificates, increased by the Accrual Amount added to the Class Certificate Balance of such Class prior to such date.The Notional Amount Certificates have no Certificate Balances. Certificate Group:The Group 1 Certificates or the Group 2 Certificates, as the context requires. Certificate Owner:With respect to a Book-Entry Certificate, the Person who is the beneficial owner of such Book-Entry Certificate.For the purposes of this Agreement, in order for a Certificate Owner to enforce any of its rights hereunder, it shall first have to provide evidence of its beneficial ownership interest in a Certificate that is reasonably satisfactory to the Trustee, the Depositor, and/or the Master Servicer, as applicable. Certificate Register:The register maintained pursuant to Section 5.02 hereof. Certificateholder or Holder:The person in whose name a Certificate is registered in the Certificate Register, except that, solely for the purpose of giving any consent pursuant to this Agreement, any Certificate registered in the name of the Depositor or any affiliate of the Depositor shall be deemed not to be Outstanding and the Percentage Interest evidenced thereby shall not be taken into account in determining whether the requisite amount of Percentage Interests necessary to effect such consent has been obtained; provided, however, that if any such Person (including the Depositor) owns 100% of the Percentage Interests evidenced by a Classof Certificates, such Certificates shall be deemed to be Outstanding for purposes of any provision hereof (other than the second sentence of Section 10.01 hereof) that requires the consent of the Holders of Certificates of a particular Classas a condition to the taking of any action hereunder.The Trustee is entitled to rely conclusively on a certification of the Depositor or any affiliate of the Depositor in determining which Certificates are registered in the name of an affiliate of the Depositor. I-4 Certification Party:As defined in Section 11.05. Certifying Person:As defined in Section 11.05. Class:All Certificates bearing the same class designation as set forth in the Preliminary Statement. Class 2-A-11 Accretion Direction Rule:On each Distribution Date up to and including the Class 2-A-11 Accrual Termination Date, the Accrual Amount for the Class 2-A-11 Certificates will be distributed as principal in the following order: (1) concurrently, to the Class 2-A-9 and Class 2-A-10 Certificates, pro rata, until their respective Class Certificate Balances are reduced to zero; and (2)to the Class 2-A-11 Certificates, until its Class Certificate Balance is reduced to zero. Class 2-A-14 Accretion Direction Rule:On each Distribution Date up to and including the Class 2-A-14 Accrual Termination Date, the Accrual Amount for the Class 2-A-14 Certificates will be distributed as principal in the following order: (1) concurrently, to the Class 2-A-12 and Class 2-A-13 Certificates, pro rata, until their respective Class Certificate Balances are reduced to zero; and (2)to the Class 2-A-14 Certificates, until its Class Certificate Balance is reduced to zero. Class 2-A-11 Accrual Termination Date: The earlier of the Senior Credit Support Depletion Date and the Distribution Date on which the aggregate Class Certificate Balance of the Class 2-A-9 and Class 2-A-10 Certificates is reduced to zero. Class 2-A-14 Accrual Termination Date:The earlier of the Senior Credit Support Depletion Date and the Distribution Date on which the aggregate Class Certificate Balance of the Class 2-A-12 and Class 2-A-13 Certificates is reduced to zero. ClassCertificate Balance:With respect to any Classand as to any date of determination, the aggregate of the Certificate Balances of all Certificates of such Classas of such date. ClassInterest Shortfall:As to any Distribution Date and Class, the amount by which the amount described in clause (i) of the definition of ClassOptimal Interest Distribution Amount for such Classexceeds the amount of interest actually distributed on such Classon such Distribution Date pursuant to such clause (i). ClassOptimal Interest Distribution Amount:With respect to any Distribution Date and interest bearing Classor, with respect to any interest-bearing Component, the sum of (i) one month’s interest accrued during the related Interest Accrual Period at the Pass-Through Rate for such Classon the related ClassCertificate Balance, Component Balance, Notional Amount or Component Notional Amount, as applicable, immediately prior to such Distribution Date, subject to reduction as provided in Section 4.02(d) and (ii) any ClassUnpaid Interest Amounts for such Classor Component.Interest on any Class of Certificates shall be calculated on the basis of a 360-day year consisting of twelve 30-day months. Class PO Component:The Class PO-1 or Class PO-2 Component, as applicable. I-5 Class PO Deferred Amount:As to any Distribution Date and Loan Group, the aggregate of the applicable PO Percentage of each Realized Loss on a Discount Mortgage Loan in that Loan Group to be allocated to the related Class PO Component on such Distribution Date on or prior to the related Senior Credit Support Depletion Date or previously allocated to such Class PO Component and not yet paid to the Holders of the Class PO Certificates. ClassSubordination Percentage:With respect to any Distribution Date and each Classof Subordinated Certificates, the quotient (expressed as a percentage) of (a) the ClassCertificate Balance of such Classof Subordinated Certificates immediately prior to such Distribution Date divided by (b) the aggregate of the ClassCertificate Balances immediately prior to such Distribution Date of all Classes of Certificates. ClassUnpaid Interest Amounts:As to any Distribution Date and Classof interest bearing Certificates, the amount by which the aggregate ClassInterest Shortfalls for such Classon prior Distribution Dates exceeds the amount distributed on such Classon prior Distribution Dates pursuant to clause (ii) of the definition of ClassOptimal Interest Distribution Amount. Closing Date:June 29, 2007. Code:The Internal Revenue Code of 1986, including any successor or amendatory provisions. COFI:The Monthly Weighted Average Cost of Funds Index for the Eleventh District Savings Institutions published by the Federal Home Loan Bank of San Francisco. COFI Certificates:As specified in the Preliminary Statement. Combined Certificates:As specified in the Preliminary Statement. Combined Certificates Payment Rule:Not applicable. Commission:The U.S. Securities and Exchange Commission. Compensating Interest:As to any Distribution Date and Loan Group an amount equal to the product of one-twelfth of 0.125% and the aggregate Stated Principal Balance of the Mortgage Loans in such Loan Group as of the Due Date in the prior calendar month. Component:As specified in the Preliminary Statement. Component Balance:With respect to any Component and any Distribution Date, the Initial Component Balance thereof on the Closing Date, (A) plus any increase in the Component Balance of such Component pursuant to Section 4.02 due to the receipt of Subsequent Recoveries, (B) minus the sum of all amounts applied in reduction of the principal balance of such Component and Realized Losses allocated thereto on previous Distribution Dates. Component Certificates:As specified in the Preliminary Statement. Component Notional Amount:Not applicable. Coop Shares: Shares issued by a Cooperative Corporation. I-6 Cooperative Corporation: The entity that holds title (fee or an acceptable leasehold estate) to the real property and improvements constituting the Cooperative Property and which governs the Cooperative Property, which Cooperative Corporation must qualify as a Cooperative Housing Corporation under Section 216 of the Code. Cooperative Loan: Any Mortgage Loan secured by Coop Shares and a Proprietary Lease. Cooperative Property: The real property and improvements owned by the Cooperative Corporation, including the allocation of individual dwelling units to the holders of the Coop Shares of the Cooperative Corporation. Cooperative Unit: A single family dwelling located in a Cooperative Property. Corporate Trust Office:The designated office of the Trustee in the State of New York at which at any particular time its corporate trust business with respect to this Agreement shall be administered, which office at the date of the execution of this Agreement is located at 101 Barclay Street, Floor 4W, New York, New York 10286 (Attn:Mortgage-Backed Securities Group, CWALT, Inc. Series2007-18CB), facsimile no. (212) 815-3986, and which is the address to which notices to and correspondence with the Trustee should be directed. Countrywide:Countrywide Home Loans, Inc., a New York corporation, and its successors and assigns, in its capacity as the seller of the Countrywide Mortgage Loans to the Depositor. Countrywide Mortgage Loans:The Mortgage Loans identified as such on the Mortgage Loan Schedule for which Countrywide is the applicable Seller. Cross-Over Situation:For any Distribution Date and for each Loan Group (after taking into account principal distributions on such Distribution Date) with respect to the Class A and Class B Lower Tier REMIC Interests, a situation in which the Class A and Class B Interests corresponding to any Loan Group are in the aggregate less than 1% of the Subordinated Portion of the Loan Group to which they correspond. Cut-off Date:In the case of any Mortgage Loan, the later of (i) the date of origination of such Mortgage Loan and (ii) June 1, 2007. Cut-off Date Pool Principal Balance:$724,992,781. Cut-off Date Principal Balance:As to any Mortgage Loan, the Stated Principal Balance thereof as of the close of business on the Cut-off Date. Debt Service Reduction:With respect to any Mortgage Loan, a reduction by a court of competent jurisdiction in a proceeding under the Bankruptcy Code in the Scheduled Payment for such Mortgage Loan which became final and non-appealable, except such a reduction resulting from a Deficient Valuation or any reduction that results in a permanent forgiveness of principal. Defective Mortgage Loan:Any Mortgage Loan which is required to be repurchased pursuant to Section 2.02 or 2.03. Deficient Valuation:With respect to any Mortgage Loan, a valuation by a court of competent jurisdiction of the Mortgaged Property in an amount less than the then-outstanding indebtedness under the Mortgage Loan, or any reduction in the amount of principal to be paid in connection with any Scheduled Payment that results in a permanent forgiveness of principal, which valuation or reduction results from an order of such court which is final and non-appealable in a proceeding under the Bankruptcy Code. I-7 Definitive Certificates:Any Certificate evidenced by a Physical Certificate and any Certificate issued in lieu of a Book-Entry Certificate pursuant to Section 5.02(e). Delay Certificates: As specified in the Preliminary Statement. Delay Delivery Certification:As defined in Section 2.02(a) hereof. Delay Delivery Mortgage Loans:The Mortgage Loans for which all or a portion of a related Mortgage File is not delivered to the Trustee on the Closing Date.The number of Delay Delivery Mortgage Loans shall not exceed 50% of the aggregate number of Mortgage Loans in each Loan Group as of the Closing Date.To the extent that Countrywide Home Loans Servicing LP shall be in possession of any Mortgage Files with respect to any Delay Delivery Mortgage Loan, until delivery of such Mortgage File to the Trustee as provided in Section 2.01, Countrywide Home Loans Servicing LP shall hold such files as Master Servicer hereunder, as agent and in trust for the Trustee. Deleted Mortgage Loan:As defined in Section 2.03(c) hereof. Denomination:With respect to each Certificate, the amount set forth on the face thereof as the “Initial Certificate Balance of this Certificate” or the “Initial Notional Amount of this Certificate” or, if neither of the foregoing, the Percentage Interest appearing on the face thereof. Depositable Certificates:As specified in the Preliminary Statement. Depositor:CWALT, Inc., a Delaware corporation, or its successor in interest. Depository:The initial Depository shall be The Depository Trust Company, the nominee of which is CEDE & Co., as the registered Holder of the Book-Entry Certificates.The Depository shall at all times be a “clearing corporation” as defined in Section 8-102(a)(5) of the Uniform Commercial Code of the State of New York. Depository Participant:A broker, dealer, bank or other financial institution or other Person for whom from time to time a Depository effects book-entry transfers and pledges of securities deposited with the Depository. Determination Date:As to any Distribution Date, the 22nd day of each month or if such 22nd day is not a Business Day the next preceding Business Day; provided, however, that if such 22nd day or such Business Day, whichever is applicable, is less than two Business Days prior to the related Distribution Date, the Determination Date shall be the first Business Day which is two Business Days preceding such Distribution Date. Discount Mortgage Loan:Any Mortgage Loan in a Loan Group with an Adjusted Net Mortgage Rate that is less than the Required Coupon for that Loan Group. Distribution Account:The separate Eligible Account created and maintained by the Trustee pursuant to Section 3.05 in the name of the Trustee for the benefit of the Certificateholders and designated “The Bank of New York in trust for registered holders of Alternative Loan Trust 2007-18CB, Mortgage Pass-Through Certificates, Series 2007-18CB.”Funds in the Distribution Account shall be held in trust for the Certificateholders for the uses and purposes set forth in this Agreement. I-8 Distribution Account Deposit Date:As to any Distribution Date, 12:30 p.m. Pacific time on the Business Day immediately preceding such Distribution Date. Distribution Date:The 25th day of each calendar month after the initial issuance of the Certificates, or if such 25th day is not a Business Day, the next succeeding Business Day, commencing in July 2007. Due Date:With respect to any Distribution Date, the related Due Date is the first day of the month in which that Distribution Date occurs. EDGAR:The Commission’s Electronic Data Gathering, Analysis and Retrieval system. Eligible Account:Any of (i) an account or accounts maintained with a federal or state chartered depository institution or trust company the short-term unsecured debt obligations of which (or, in the case of a depository institution or trust company that does not have the requisite ratings and is the principal subsidiary of a holding company, the debt obligations of such holding company) have (a) the highest short-term ratings of Moody’s or Fitch and (b) (1) if such Eligible Account is not the Pre-Funding Account or the Capitalized Interest Account, one of the two highest short-term ratings of S&P (or, if such entity does not have a short-term rating from S&P, the long-term unsecured and unsubordinated debt obligations of such entity have a rating from S&P of at least “BBB+”) and (2) if such Eligible Account is the Pre-Funding Account or the Capitalized Interest Account, the highest short-term ratings of S&P (or, if such entity does not have a short-term rating from S&P, the long-term unsecured and unsubordinated debt obligations of such entity have a rating from S&P of at least “A+”), (ii) a segregated trust account or accounts maintained with the corporate trust department of a federal or state chartered depository institution subject to regulations regarding fiduciary funds on deposit similar to Title 12 of the Code of Federal Regulations, Chapter I, Part 9, Section 9.10(b), which has corporate trust powers, acting in its fiduciary capacity or (iii) any other account acceptable to each Rating Agency.Eligible Accounts may bear interest, and may include, if otherwise qualified under this definition, accounts maintained with the Trustee.In the event that the federal or state chartered depository institution or trust company maintaining an Eligible Account described in clause (i) above no longer satisfies the credit rating of S&P set forth in clause (i)(b)(1) above then the Person responsible for establishing such Eligible Account shall cause any amounts on deposit therein to be moved to another federal or state chartered depository institution or trust company satisfying such credit rating of S&P within 30 calendar days.In the event that the federal or state chartered depository institution or trust company maintaining an Eligible Account described in clause (i) above no longer satisfies the credit rating of S&P set forth in clause (i)(b)(2) above then the Person responsible for establishing such Eligible Account shall cause any amounts on deposit therein to be moved to another federal or state chartered depository institution or trust company satisfying such credit rating of S&P within 60 calendar days. Eligible Repurchase Month:As defined in Section 3.11 hereof. ERISA:The Employee Retirement Income Security Act of 1974, as amended. ERISA-Qualifying Underwriting:A best efforts or firm commitment underwriting or private placement that meets the requirements of the Underwriter’s Exemption. ERISA-Restricted Certificate:As specified in the Preliminary Statement. I-9 ES Trust:The separate trust created under this Agreement pursuant to Section 5.07. ES Trust Certificate:Any Class of Certificates issued by the ES Trust and representing beneficial ownership of one or more uncertificated Master REMIC Interests held by such ES Trust. Escrow Account:The Eligible Account or Accounts established and maintained pursuant to Section 3.06(a) hereof. Event of Default:As defined in Section 7.01 hereof. Excess Proceeds:With respect to any Liquidated Mortgage Loan, the amount, if any, by which the sum of any Liquidation Proceeds received with respect to such Mortgage Loan during the calendar month in which such Mortgage Loan became a Liquidated Mortgage Loan plus any Subsequent Recoveries received with respect to such Mortgage Loan, net of any amounts previously reimbursed to the Master Servicer as Nonrecoverable Advance(s) with respect to such Mortgage Loan pursuant to Section 3.08(a)(iii), exceeds (i) the unpaid principal balance of such Liquidated Mortgage Loan as of the Due Date in the month in which such Mortgage Loan became a Liquidated Mortgage Loan plus (ii) accrued interest at the Mortgage Rate from the Due Date as to which interest was last paid or advanced (and not reimbursed) to Certificateholders up to the Due Date applicable to the Distribution Date immediately following the calendar month during which such liquidation occurred. Exchange Act:The Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder. Exchange Act Reports:Any reports on Form 10-D, Form 8-K and Form 10-K required to be filed by the Depositor with respect to the Trust Fund under the Exchange Act. Exchange Fee:As defined in Section 5.07(e). Exchangeable Certificates:As specified in the Preliminary Statement. Exchangeable Certificates Distribution Account:The separate Eligible Account created and maintained by the Trustee on behalf of the ES Trust pursuant to Section 5.07(a) in the name of the Trustee for the benefit of the Holders of the Exchangeable Certificates and designated “The Bank of New York in trust for registered Holders of Alternative Loan Trust 2007-18CB, Mortgage Pass-Through Certificates, Series 2007-18CB.”Funds in the Exchangeable Certificates Distribution Account shall be held in trust for the Certificateholders for the uses and purposes set forth in this Agreement. Expense Rate:As to each Mortgage Loan, the sum of the Master Servicing Fee Rate and the Trustee Fee Rate. FDIC:The Federal Deposit Insurance Corporation, or any successor thereto. FHLMC:The Federal Home Loan Mortgage Corporation, a corporate instrumentality of the United States created and existing under Title III of the Emergency Home Finance Act of 1970, as amended, or any successor thereto. Final Certification:As defined in Section 2.02(a) hereof. FIRREA:The Financial Institutions Reform, Recovery, and Enforcement Act of 1989. I-10 Fitch:Fitch, Inc., or any successor thereto.If Fitch is designated as a Rating Agency in the Preliminary Statement, for purposes of Section 10.05(b) the address for notices to Fitch shall be Fitch,Inc., One State Street Plaza, New York, New York10004, Attention: Residential Mortgage Surveillance Group, or such other address as Fitch may hereafter furnish to the Depositor and the Master Servicer. FNMA:The Federal National Mortgage Association, a federally chartered and privately owned corporation organized and existing under the Federal National Mortgage Association Charter Act, or any successor thereto. Form 10-D Disclosure Item:With respect to any Person, any material litigation or governmental proceedings pending (a) against such Person, or (b) against any of the Trust Fund, the Depositor, the Trustee, the co-trustee, the Master Servicer or any Subservicer if such Person has actual knowledge thereof. Form 10-K Disclosure Item:With respect to any Person, (a) any Form 10-D Disclosure Item and (b) any affiliations or relationships between such Person and any Item 1119 Party. Grantor Trust:A trust described in Section 671 of the Code, the items of income, deductions and credits of which must be included in computing the taxable income and credits of the person treated as the owner of such trust (either the grantor or other person designated under the Code). Group 1 Mortgage Loans:The Mortgage Loans in Loan Group 1. Group 1 Senior Certificates:As specified in the Preliminary Statement. Group 2 Mortgage Loans:The Mortgage Loans in Loan Group 2. Group 2 Senior Certificates:As specified in the Preliminary Statement. Index:With respect to any Interest Accrual Period for the COFI Certificates, if any, the then-applicable index used by the Trustee pursuant to Section 4.07 to determine the applicable Pass-Through Rate for such Interest Accrual Period for the COFI Certificates. Indirect Participant:A broker, dealer, bank or other financial institution or other Person that clears through or maintains a custodial relationship with a Depository Participant. Initial Certification:As defined in Section 2.02(a) hereof. Initial Component Balance:As specified in the Preliminary Statement. Initial LIBOR Rate:5.32%. Insurance Policy:With respect to any Mortgage Loan included in the Trust Fund, any insurance policy, including all riders and endorsements thereto in effect, including any replacement policy or policies for any Insurance Policies. Insurance Proceeds:Proceeds paid by an insurer pursuant to any Insurance Policy, in each case other than any amount included in such Insurance Proceeds in respect of Insured Expenses. Insured Expenses:Expenses covered by an Insurance Policy or any other insurance policy with respect to the Mortgage Loans. I-11 Interest Accrual Period:With respect to each Class of Delay Certificates, its corresponding Lower Tier REMIC Regular Interest and any Distribution Date, the calendar month prior to the month of such Distribution Date.With respect to any Class of Non-Delay Certificates, its corresponding Lower Tier REMIC Regular Interest and any Distribution Date, the one month period commencing on the 25th day of the month preceding the month in which such Distribution Date occurs and ending on the 24th day of the month in which such Distribution Date occurs. Interest Determination Date:With respect to (a) any Interest Accrual Period for any LIBOR Certificates and (b) any Interest Accrual Period for the COFI Certificates for which the applicable Index is LIBOR, the second Business Day prior to the first day of such Interest Accrual Period. Item 1119 Party:The Depositor, any Seller, the Master Servicer, the Trustee, any Subservicer, any originator identified in the Prospectus Supplement and any other material transaction party, as identified in Exhibit X hereto, as updated pursuant to Section 11.04. Latest Possible Maturity Date:The Distribution Date following the third anniversary of the scheduled maturity date of the Mortgage Loan having the latest scheduled maturity date as of the Cut-off Date. Lender PMI Mortgage Loan:Certain Mortgage Loans as to which the lender (rather than the borrower) acquires the Primary Insurance Policy and charges the related borrower an interest premium. LIBOR:The London interbank offered rate for one-month United States dollar deposits calculated in the manner described in Section 4.08. LIBOR Certificates:As specified in the Preliminary Statement. Limited Exchange Act Reporting Obligations:The obligations of the Master Servicer under Section 3.16(b), Section 6.02 and Section 6.04 with respect to notice and information to be provided to the Depositor and Article XI (except Section 11.07(a)(1) and (2)). Liquidated Mortgage Loan:With respect to any Distribution Date, a defaulted Mortgage Loan (including any REO Property) which was liquidated in the calendar month preceding the month of such Distribution Date and as to which the Master Servicer has determined (in accordance with this Agreement) that it has received all amounts it expects to receive in connection with the liquidation of such Mortgage Loan, including the final disposition of an REO Property. Liquidation Proceeds:Amounts, including Insurance Proceeds, received in connection with the partial or complete liquidation of defaulted Mortgage Loans, whether through trustee’s sale, foreclosure sale or otherwise or amounts received in connection with any condemnation or partial release of a Mortgaged Property and any other proceeds received in connection with an REO Property, less the sum of related unreimbursed Master Servicing Fees, Servicing Advances and Advances. Loan Group:Any of Loan Group 1 or Loan Group 2, as applicable. Loan Group 1:All Mortgage Loans identified as Group 1 Mortgage Loans on the Mortgage Loan Schedule. Loan Group 2:All Mortgage Loans identified as Group 2 Mortgage Loans on the Mortgage Loan Schedule. I-12 Loan Group Principal Balance:As to any Distribution Date and Loan Group, the aggregate Stated Principal Balance of the Mortgage Loans in that Loan Group as of the Due Date in the month preceding the month of the Distribution Date (after giving effect to Principal Prepayments received in the Prepayment Period related to such prior Due Date). Loan-to-Value Ratio:With respect to any Mortgage Loan and as to any date of determination, the fraction (expressed as a percentage) the numerator of which is the principal balance of the related Mortgage Loan at such date of determination and the denominator of which is the Appraised Value of the related Mortgaged Property. Lost Mortgage Note:Any Mortgage Note the original of which was permanently lost or destroyed and has not been replaced. Maintenance:With respect to any Cooperative Unit, the rent paid by the Mortgagor to the Cooperative Corporation pursuant to the Proprietary Lease. Majority in Interest:As to any Classof Regular Certificates, the Holders of Certificates of such Classevidencing, in the aggregate, at least 51% of the Percentage Interests evidenced by all Certificates of such Class. Master REMIC:As described in the Preliminary Statement. Master Servicer:Countrywide Home Loans Servicing LP, a Texas limited partnership, and its successors and assigns, in its capacity as master servicer hereunder. Master Servicer Advance Date:As to any Distribution Date, 12:30 p.m. Pacific time on the Business Day immediately preceding such Distribution Date. Master Servicing Fee:As to each Mortgage Loan and any Distribution Date, an amount payable out of each full payment of interest received on such Mortgage Loan and equal to one-twelfth of the Master Servicing Fee Rate multiplied by the Stated Principal Balance of such Mortgage Loan as of the Due Date in the month preceding the month of such Distribution Date, subject to reduction as provided in Section 3.14. Master Servicing Fee Rate:With respect to each Mortgage Loan, 0.250% per annum. MERS:Mortgage Electronic Registration Systems, Inc., a corporation organized and existing under the laws of the State of Delaware, or any successor thereto. MERS Mortgage Loan:Any Mortgage Loan registered with MERS on the MERS System. MERS ® System:The system of recording transfers of mortgages electronically maintained by MERS. MIN:The Mortgage Identification Number for any MERS Mortgage Loan. MOM Loan:Any Mortgage Loan as to which MERS is acting as mortgagee, solely as nominee for the originator of such Mortgage Loan and its successors and assigns. I-13 Monthly Statement:The statement delivered to the Certificateholders pursuant to Section 4.06. Moody’s:Moody’s Investors Service, Inc., or any successor thereto.If Moody’s is designated as a Rating Agency in the Preliminary Statement, for purposes of Section 10.05(b) the address for notices to Moody’s shall be Moody’s Investors Service, Inc., 99 Church Street, New York, New York 10007, Attention: Residential Pass-Through Monitoring, or such other address as Moody’s may hereafter furnish to the Depositor or the Master Servicer. Mortgage:The mortgage, deed of trust or other instrument creating a first lien on an estate in fee simple or leasehold interest in real property securing a Mortgage Note. Mortgage File:The mortgage documents listed in Section 2.01 hereof pertaining to a particular Mortgage Loan and any additional documents delivered to the Trustee to be added to the Mortgage File pursuant to this Agreement. Mortgage Loans:Such of the mortgage loans as from time to time are transferred and assigned to the Trustee pursuant to the provisions hereof and that are held as a part of the Trust Fund (including any REO Property), the mortgage loans so held being identified in the Mortgage Loan Schedule, notwithstanding foreclosure or other acquisition of title of the related Mortgaged Property. Mortgage Loan Schedule:The list of Mortgage Loans (as from time to time amended by the Master Servicer to reflect the addition of Substitute Mortgage Loans and the deletion of Deleted Mortgage Loans pursuant to the provisions of this Agreement) transferred to the Trustee as part of the Trust Fund and from time to time subject to this Agreement, attached hereto as Schedule I, setting forth the following information with respect to each Mortgage Loan by Loan Group: (i) the loan number; (ii) the Mortgagor’s name and the street address of the Mortgaged Property, including the zip code; (iii) the maturity date; (iv) the original principal balance; (v) the Cut-off Date Principal Balance; (vi) the first payment date of the Mortgage Loan; (vii) the Scheduled Payment in effect as of the Cut-off Date; (viii) the Loan-to-Value Ratio at origination; (ix) a code indicating whether the residential dwelling at the time of origination was represented to be owner-occupied; (x) a code indicating whether the residential dwelling is either (a) a detached single family dwelling (b) a dwelling in a de minimis PUD, (c) a condominium unit or PUD (other than a de minimis PUD), (d) a two- to four-unit residential property or (e) a Cooperative Unit; I-14 (xi) the Mortgage Rate; (xii) a code indicating whether the Mortgage Loan is a Countrywide Mortgage Loan, a Park Granada Mortgage Loan, a Park Monaco Mortgage Loan or a Park Sienna Mortgage Loan; (xiii) a code indicating whether the Mortgage Loan is a Lender PMI Mortgage Loan and, in the case of any Lender PMI Mortgage Loan, a percentage representing the amount of the related interest premium charged to the borrower; (xiv) the purpose for the Mortgage Loan; (xv) the type of documentation program pursuant to which the Mortgage Loan was originated; (xvi) [Reserved]; and (xvii) a code indicating whether the Mortgage Loan is a MERS Mortgage Loan. Such schedule shall also set forth the total of the amounts described under (iv) and (v) above for all of the Mortgage Loans and for each Loan Group. Mortgage Note:The original executed note or other evidence of indebtedness evidencing the indebtedness of a Mortgagor under a Mortgage Loan. Mortgage Rate:The annual rate of interest borne by a Mortgage Note from time to time, net of any interest premium charged by the mortgagee to obtain or maintain any Primary Insurance Policy. Mortgaged Property:The underlying property securing a Mortgage Loan, which, with respect to a Cooperative Loan, is the related Coop Shares and Proprietary Lease. Mortgagor:The obligor(s) on a Mortgage Note. MTR-A-R Interest:As specified in the Preliminary Statement. National Cost of Funds Index:The National Monthly Median Cost of Funds Ratio to SAIF-Insured Institutions published by the Office of Thrift Supervision. Net Prepayment Interest Shortfalls:As to any Distribution Date and Loan Group, the amount by which the aggregate of the Prepayment Interest Shortfalls for such Loan Group and Distribution Date exceeds an amount equal to the sum of (a) the Compensating Interest for such Loan Group and Distribution Date and (b) the excess, if any, of the Compensating Interest for the other Loan Group for such Distribution Date over the Prepayment Interest Shortfalls for such other Loan Group and Distribution Date. Non-Delay Certificates:As specified in the Preliminary Statement. Non-Discount Mortgage Loan:Any Mortgage Loan in a Loan Group with an Adjusted Net Mortgage Rate that is greater than or equal to the Required Coupon for such Loan Group. I-15 Non-PO Formula Principal Amount:As to any Distribution Date and Loan Group, the sum of (i) the sum of the applicable Non-PO Percentage of (a) the principal portion of each Scheduled Payment (without giving effect to any reductions thereof caused by any Debt Service Reductions or Deficient Valuations) due on each Mortgage Loan in the related Loan Group on the related Due Date, (b) the Stated Principal Balance of each Mortgage Loan in the related Loan Group that was repurchased by a Seller or purchased by the Master Servicer pursuant to this Agreement as of such Distribution Date, (c) the Substitution Adjustment Amount in connection with any Deleted Mortgage Loan in such Loan Group received with respect to such Distribution Date, (d) any Insurance Proceeds or Liquidation Proceeds allocable to recoveries of principal of Mortgage Loans in the related Loan Group that are not yet Liquidated Mortgage Loans received during the calendar month preceding the month of such Distribution Date, (e) with respect to each Mortgage Loan in a Loan Group that became a Liquidated Mortgage Loan during the calendar month preceding the month of such Distribution Date, the amount of the Liquidation Proceeds allocable to principal received during the calendar month preceding the month of such Distribution Date with respect to such Mortgage Loan and (f) all Principal Prepayments for such Loan Group received during the related Prepayment Period and (ii) (A) any Subsequent Recoveries received on the Mortgage Loans in that Loan Group during the calendar month preceding the month of such Distribution Date, or (B) with respect to Subsequent Recoveries attributable to a Discount Mortgage Loan in such Loan Group which incurred a Realized Loss after the Senior Credit Support Depletion Date, the Non-PO Percentage of any such Subsequent Recoveries received during the calendar month preceding the month of such Distribution Date. Non-PO Percentage:As to any Discount Mortgage Loan in a Loan Group, a fraction (expressed as a percentage) the numerator of which is the Adjusted Net Mortgage Rate of such Discount Mortgage Loan and the denominator of which is the Required Coupon for such Loan Group.As to any Non-Discount Mortgage Loan, 100%. Non-PO Pool Balance:As to any Loan Group and any Due Date, the amount equal to the excess, if any, of (i) the aggregate Stated Principal Balance of all Mortgage Loans in that Loan Group over (ii) the sum of the PO Percentage of the Stated Principal Balance of each Discount Mortgage Loan in that Loan Group. Nonrecoverable Advance:Any portion of an Advance previously made or proposed to be made by the Master Servicer that, in the good faith judgment of the Master Servicer, will not be ultimately recoverable by the Master Servicer from the related Mortgagor, related Liquidation Proceeds, Subsequent Recoveries or otherwise. Notice of Final Distribution:The notice to be provided pursuant to Section 9.02 to the effect that final distribution on any of the Certificates shall be made only upon presentation and surrender thereof. Notional Amount:With respect to any Distribution Date and: (i) the Class 1-A-3 Certificates, an amount equal to the aggregate Class Certificate Balance of the Class 1-A-2 and Class 1-A-7 Certificates immediately prior to such Distribution Date; (ii) the Class 1-A-4 Certificates, an amount equal to the aggregate Class Certificate Balance of the Class 1-A-2 and Class 1-A-7 Certificates immediately prior to such Distribution Date; (iii) the Class 1-X Certificates, an amount equal to the aggregate Stated Principal Balance of the Non-Discount mortgage loans in Loan Group 1 as of the Due Date in the preceding calendar month (after giving effect to Principal Prepayments received in the Prepayment Period related to such prior Due Date) and (iv) the Class 2-X Certificates, an amount equal to the aggregate Stated Principal Balance of the Non-Discount mortgage loans in Loan Group 2 as of the Due Date in the preceding calendar month (after giving effect to Principal Prepayments received in the Prepayment Period related to such prior Due Date). I-16 Notional Amount Certificates:As specified in the Preliminary Statement. Offered Certificates:As specified in the Preliminary Statement. Officer’s Certificate:A certificate (i) in the case of the Depositor, signed by the Chairman of the Board, the Vice Chairman of the Board, the President, a Managing Director, a Vice President (however denominated), an Assistant Vice President, the Treasurer, the Secretary, or one of the Assistant Treasurers or Assistant Secretaries of the Depositor, (ii) in the case of the Master Servicer, signed by the President, an Executive Vice President, a Vice President, an Assistant Vice President, the Treasurer, or one of the Assistant Treasurers or Assistant Secretaries of Countrywide GP, Inc., its general partner, (iii) if provided for in this Agreement, signed by a Servicing Officer, as the case may be, and delivered to the Depositor and the Trustee, as the case may be, as required by this Agreement or (iv) in the case of any other Person, signed by an authorized officer of such Person. Opinion of Counsel:A written opinion of counsel, who may be counsel for a Seller, the Depositor or the Master Servicer, including, in-house counsel, reasonably acceptable to the Trustee; provided, however, that with respect to the interpretation or application of the REMIC Provisions, such counsel must (i) in fact be independent of a Seller, the Depositor and the Master Servicer, (ii) not have any direct financial interest in a Seller, the Depositor or the Master Servicer or in any affiliate thereof, and (iii) not be connected with a Seller, the Depositor or the Master Servicer as an officer, employee, promoter, underwriter, trustee, partner, director or person performing similar functions. Optional Termination:The termination of the trust created hereunder in connection with the purchase of the Mortgage Loans pursuant to Section 9.01(a) hereof. Original Applicable Credit Support Percentage:With respect to each of the following Classes of Certificates, the corresponding percentage described below: Class of Certificates Original Applicable Credit Support Percentage Class M 3.50% Class B-1 1.60% Class B-2 1.00% Class B-3 0.70% Class B-4 0.40% Class B-5 0.15% Original Mortgage Loan:The mortgage loan refinanced in connection with the origination of a Refinancing Mortgage Loan. Original Subordinate Principal Balance:For any Distribution Date (a) on or prior to a Senior Termination Date, the Subordinated Percentage for a Loan Group of the aggregate of the applicable Non-PO Percentage of the Stated Principal Balances of the Mortgage Loans in such Loan Group, in each case as of the Cut-off Date; or (b) is after a Senior Termination Date, the aggregate of the Class Certificate Balances of the Subordinated Certificates as of the Closing Date. OTS:The Office of Thrift Supervision. I-17 Outside Reference Date:As to any Interest Accrual Period for the COFI Certificates, the close of business on the tenth day thereof. Outstanding:With respect to the Certificates as of any date of determination, all Certificates theretofore executed and authenticated under this Agreement except: (i)Certificates theretofore canceled by the Trustee or delivered to the Trustee for cancellation; and (ii)Certificates in exchange for which or in lieu of which other Certificates have been executed and delivered by the Trustee pursuant to this Agreement. Outstanding Mortgage Loan:As of any Due Date, a Mortgage Loan with a Stated Principal Balance greater than zero, which was not the subject of a Principal Prepayment in Full prior to such Due Date or during the Prepayment Period related to such Due Date and which did not become a Liquidated Mortgage Loan prior to such Due Date. Overcollateralized Group:As defined in Section 4.05. Ownership Interest:As to any Residual Certificate, any ownership interest in such Certificate including any interest in such Certificate as the Holder thereof and any other interest therein, whether direct or indirect, legal or beneficial. Park Granada:Park Granada LLC, a Delaware limited liability company, and its successors and assigns, in its capacity as the seller of the Park Granada Mortgage Loans to the Depositor. Park Granada Mortgage Loans:The Mortgage Loans identified as such on the Mortgage Loan Schedule for which Park Granada is the applicable Seller. Park Monaco:Park Monaco Inc., a Delaware corporation, and its successors and assigns, in its capacity as the seller of the Park Monaco Mortgage Loans to the Depositor. Park Monaco Mortgage Loans:The Mortgage Loans identified as such on the Mortgage Loan Schedule for which Park Monaco is the applicable Seller. Park Sienna:Park Sienna LLC, a Delaware limited liability company, and its successors and assigns, in its capacity as the seller of the Park Sienna Mortgage Loans to the Depositor. Park Sienna Mortgage Loans:The Mortgage Loans identified as such on the Mortgage Loan Schedule for which Park Sienna is the applicable Seller. Pass-Through Rate:For any interest bearing Classof Certificates or Component, the per annum rate set forth or calculated in the manner described in the Preliminary Statement. Percentage Interest:As to any Certificate, the percentage interest evidenced thereby in distributions required to be made on the related Class, such percentage interest being set forth on the face thereof or equal to the percentage obtained by dividing the Denomination of such Certificate by the aggregate of the Denominations of all Certificates of the same Class. Performance Certification:As defined in Section 11.05. I-18 Permitted Investments:At any time, any one or more of the following obligations and securities, each of which shall mature no later than 60 days after acquisition: (i) obligations of the United States or any agency thereof, provided such obligations are backed by the full faith and credit of the United States; (ii) general obligations of or obligations guaranteed by any state of the United States or the District of Columbia receiving the highest long-term debt rating of each Rating Agency, or such lower rating as will not result in the downgrading or withdrawal of the ratings then assigned to the Certificates by such Rating Agency; (iii) commercial or finance company paper which is then receiving the highest commercial or finance company paper rating of each Rating Agency, or such lower rating as will not result in the downgrading or withdrawal of the ratings then assigned to the Certificates by such Rating Agency; (iv) certificates of deposit, demand or time deposits, or bankers’ acceptances issued by any depository institution or trust company incorporated under the laws of the United States or of any state thereof and subject to supervision and examination by federal and/or state banking authorities, provided that the commercial paper and/or long term unsecured debt obligations of such depository institution or trust company (or in the case of the principal depository institution in a holding company system, the commercial paper or long-term unsecured debt obligations of such holding company, but only if Moody’s is not a Rating Agency) are then rated one of the two highest long-term and the highest short-term ratings of each Rating Agency for such securities, or such lower ratings as will not result in the downgrading or withdrawal of the rating then assigned to the Certificates by such Rating Agency; (v) repurchase obligations with respect to any security described in clauses (i) and (ii) above, in either case entered into with a depository institution or trust company (acting as principal) described in clause (iv) above; (vi) units of a taxable money-market portfolio having the highest rating assigned by each Rating Agency (except if Fitch is a Rating Agency and has not rated the portfolio, the highest rating assigned by Moody’s) and restricted to obligations issued or guaranteed by the United States of America or entities whose obligations are backed by the full faith and credit of the United States of America and repurchase agreements collateralized by such obligations; and (vii) such other relatively risk free investments bearing interest or sold at a discount acceptable to each Rating Agency as will not result in the downgrading or withdrawal of the rating then assigned to the Certificates by either Rating Agency, as evidenced by a signed writing delivered by each Rating Agency provided, that no such instrument shall be a Permitted Investment if such instrument evidences the right to receive interest only payments with respect to the obligations underlying such instrument. Permitted Transferee:Any person other than (i) the United States, any State or political subdivision thereof, or any agency or instrumentality of any of the foregoing, (ii) a foreign government, International Organization or any agency or instrumentality of either of the foregoing, (iii) an organization (except certain farmers’ cooperatives described in section 521 of the Code) which is exempt from tax imposed by Chapter 1 of the Code (including the tax imposed by section 511 of the Code on unrelated business taxable income) on any excess inclusions (as defined in section 860E(c)(l) of the Code) with respect to any Residual Certificate, (iv) rural electric and telephone cooperatives described in section 1381(a)(2)(C) of the Code, (v)an “electing large partnership” as defined in Section 775 of the Code, (vi) a Person that is not a citizen or resident of the United States, a corporation, partnership, or other entity created or organized in or under the laws of the United States, any State thereof or the District of Columbia, or an estate or trust whose income from sources without the United States is includible in gross income for United States federal income tax purposes regardless of its connection with the conduct of a trade or business within the United States or a trust if a court within the United States is able to exercise primary supervision over the administration of the trust and one or more United States persons have the authority to control all substantial decisions of the trust unless such Person has furnished the transferor and the Trustee with a duly completed Internal Revenue Service Form W-8ECI or any applicable successor form, and (vii) any other Person so designated by the Depositor based upon an Opinion of Counsel that the Transfer of an Ownership Interest in a Residual Certificate to such Person may cause any REMIC hereunder to fail to qualify as a REMIC at any time that the Certificates are outstanding.The terms “United States,” “State” and “International Organization” shall have the meanings set forth in section 7701 of the Code or successor provisions.A corporation will not be treated as an instrumentality of the United States or of any State or political subdivision thereof for these purposes if all of its activities are subject to tax and, with the exception of the Federal Home Loan Mortgage Corporation, a majority of its board of directors is not selected by such government unit. I-19 Person:Any individual, corporation, partnership, joint venture, limited liability company, association, joint-stock company, trust, unincorporated organization or government, or any agency or political subdivision thereof. Physical Certificate:As specified in the Preliminary Statement. Plan:An “employee benefit plan” as defined in section 3(3) of ERISA that is subject to Title I of ERISA, a “plan” as defined in section 4975 of the Code that is subject to section 4975 of the Code, or any Person investing on behalf of or with plan assets (as defined in 29 CFR §2510.3-101 or otherwise under ERISA) of such an employee benefit plan or plan. Planned Balance:With respect to any group of Planned Principal Classes or Components in the aggregate and any Distribution Date appearing in Schedule V hereto, the Aggregate Planned Balance for such group and Distribution Date.With respect to any other Planned Principal Class or Component and any Distribution Date appearing in Schedule V hereto, the applicable amount appearing opposite such Distribution Date for such Class or Component. Planned Principal Classes:As specified in the Preliminary Statement. PO Formula Principal Amount:As to any Distribution Date and Class PO Component, the sum of (i) the sum of the applicable PO Percentage of (a) the principal portion of each Scheduled Payment (without giving effect to any reductions thereof caused by any Debt Service Reductions or Deficient Valuations) due on each Mortgage Loan in the related Loan Group on the related Due Date, (b) the Stated Principal Balance of each Mortgage Loan in the related Loan Group that was repurchased by a Seller or purchased by the Master Servicer pursuant to this Agreement as of such Distribution Date, (c) the Substitution Adjustment Amount in connection with any Deleted Mortgage Loan in the related Loan Group received with respect to such Distribution Date, (d) any Insurance Proceeds or Liquidation Proceeds allocable to recoveries of principal of Mortgage Loans in the related Loan Group that are not yet Liquidated Mortgage Loans received during the calendar month preceding the month of such Distribution Date, (e) with respect to each Mortgage Loan in the related Loan Group that became a Liquidated Mortgage Loan during the calendar month preceding the month of such Distribution Date, the amount of Liquidation Proceeds allocable to principal received with respect to such Mortgage Loan during the calendar month preceding the month of such Distribution Date with respect to such Mortgage Loan, and (f) all Principal Prepayments with respect to the Mortgage Loans in the related Loan Group received during the related Prepayment Period and (ii) with respect to Subsequent Recoveries attributable to a Discount Mortgage Loan in the related Loan Group which incurred a Realized Loss after the Senior Credit Support Depletion Date, the PO Percentage of any such Subsequent Recoveries on the Mortgage Loans in such Loan Group received during the calendar month preceding the month of such Distribution Date. I-20 PO Percentage:As to any Discount Mortgage Loan in a Loan Group, a fraction (expressed as a percentage) the numerator of which is the excess of the Required Coupon for such Loan Group over the Adjusted Net Mortgage Rate of such Discount Mortgage Loan and the denominator of which is such Required Coupon.As to any Non-Discount Mortgage Loan, 0%. Pool Stated Principal Balance:As of any date of determination, the aggregate of the Stated Principal Balances of the Outstanding Mortgage Loans. Pre-Funding Account:Not applicable. Prepayment Charge:With respect to any Mortgage Loan, the charges or premiums, if any, due in connection with a full or partial Principal Prepayment of such Mortgage Loan within the related Prepayment Charge Period in accordance with the terms thereof. Prepayment Charge Amount:Not applicable. Prepayment Charge Period:With respect to any Mortgage Loan, the period of time during which a Prepayment Charge may be imposed. Prepayment Interest Excess:As to any Principal Prepayment received by the Master Servicer from the first day through the fifteenth day of any calendar month (other than the calendar month in which the Cut-off Date occurs), all amounts paid by the related Mortgagor in respect of interest on such Principal Prepayment.All Prepayment Interest Excess shall be paid to the Master Servicer as additional master servicing compensation. Prepayment Interest Shortfall:As to any Distribution Date, Mortgage Loan and Principal Prepayment received on or after the sixteenth day of the month preceding the month of such Distribution Date (or, in the case of the first Distribution Date, on or after June 1, 2007) and on or before the last day of the month preceding the month of such Distribution Date, the amount, if any, by which one month’s interest at the related Mortgage Rate, net of the Master Servicing Fee Rate, on such Principal Prepayment exceeds the amount of interest paid in connection with such Principal Prepayment. Prepayment Period:As to any Distribution Date and the related Due Date, the period from the 16th day of the calendar month immediately preceding the month of such Distribution Date (or, in the case of the first Distribution Date, from June 1, 2007) through the 15th day of the calendar month of such Distribution Date. Prepayment Shift Percentage:Not applicable. I-21 Primary Insurance Policy:Each policy of primary mortgage guaranty insurance or any replacement policy therefor with respect to any Mortgage Loan. Prime Rate:The prime commercial lending rate of The Bank of New York, as publicly announced to be in effect from time to time.The Prime Rate shall be adjusted automatically, without notice, on the effective date of any change in such prime commercial lending rate.The Prime Rate is not necessarily The Bank of New York’s lowest rate of interest. Principal Only Certificates: As specified in the Preliminary Statement. Principal Prepayment:Any payment of principal by a Mortgagor on a Mortgage Loan that is received in advance of its scheduled Due Date and is not accompanied by an amount representing scheduled interest due on any date or dates in any month or months subsequent to the month of prepayment.Partial Principal Prepayments shall be applied by the Master Servicer in accordance with the terms of the related Mortgage Note. Principal Prepayment in Full:Any Principal Prepayment made by a Mortgagor of the entire principal balance of a Mortgage Loan. Principal Relocation Payment:A payment from any Loan Group to an Lower Tier REMICRegular Interest other than a Regular Interest corresponding to that Loan Group as provided in the Preliminary Statement.Principal Relocation Payments from a Loan Group shall be made of the amounts in respect of principal from the Mortgage Loans of the Loan Group and shall include a proportionate allocation of the Realized Losses from the Mortgage Loans of the Loan Group. Priority Amount:With respect to any Distribution Date, an amount equal to the sum of (i) the product of (A) the Scheduled Principal Distribution Amount for Loan Group 2, (B) the Shift Percentage and (C) the Priority Percentageand (ii) the product of (A) the Unscheduled Principal Distribution Amount for Loan Group 2, (B) the Shift Percentage and (C) the Priority Percentage. Priority Percentage:As to any Distribution Date, the percentage equivalent of a fraction, the numerator of which is the aggregate Class Certificate Balance of the Class 2-A-1, Class 2-A-2, Class 2-A-3 and Class 2-A-4 Certificates immediately prior to such Distribution Date, and the denominator of which is the aggregate of the applicable Non PO Percentage of the Stated Principal Balance of each Mortgage Loan in Loan Group 2 as of the Due Date in the month preceding the month of such Distribution Date (after giving effect to Principal Prepayments received in the Prepayment Period related to that prior Due Date). Private Certificate:As specified in the Preliminary Statement. Pro Rata Share:As to any Distribution Date, the Subordinated Principal Distribution Amount and any Class of Subordinated Certificates, the portion of the Subordinated Principal Distribution Amount allocable to such Class, equal to the product of the Subordinated Principal Distribution Amount on such Distribution Date and a fraction, the numerator of which is the related ClassCertificate Balance thereof and the denominator of which is the aggregate of the ClassCertificate Balances of the Subordinated Certificates. Proprietary Lease: With respect to any Cooperative Unit, a lease or occupancy agreement between a Cooperative Corporation and a holder of related Coop Shares. I-22 Prospectus:The Prospectus dated June 27, 2007 generally relating to mortgage pass-through certificates to be sold by the Depositor. Prospectus Supplement:The Prospectus Supplement dated June 28, 2007 relating to the Offered Certificates. PUD:Planned Unit Development. Purchase Price:With respect to any Mortgage Loan required to be purchased by a Seller pursuant to Section2.02 or 2.03 hereof or purchased at the option of the Master Servicer pursuant to Section3.11, an amount equal to the sum of (i)100% of the unpaid principal balance of the Mortgage Loan on the date of such purchase, (ii)accrued interest thereon at the applicable Mortgage Rate (or at the applicable Adjusted Mortgage Rate if (x)the purchaser is the Master Servicer or (y)if the purchaser is Countrywide and Countrywide is an affiliate of the Master Servicer) from the date through which interest was last paid by the Mortgagor to the Due Date in the month in which the Purchase Price is to be distributed to Certificateholders and (iii) costs and damages incurred by the Trust Fund in connection with a repurchase pursuant to Section 2.03 hereof that arises out of a violation of any predatory or abusive lending law with respect to the related Mortgage Loan. Qualified Insurer:A mortgage guaranty insurance company duly qualified as such under the laws of the state of its principal place of business and each state having jurisdiction over such insurer in connection with the insurance policy issued by such insurer, duly authorized and licensed in such states to transact a mortgage guaranty insurance business in such states and to write the insurance provided by the insurance policy issued by it, approved as a FNMA-approved mortgage insurer and having a claims paying ability rating of at least “AA” or equivalent rating by a nationally recognized statistical rating organization.Any replacement insurer with respect to a Mortgage Loan must have at least as high a claims paying ability rating as the insurer it replaces had on the Closing Date. Rating Agency:Each of the Rating Agencies specified in the Preliminary Statement.If any such organization or a successor is no longer in existence, “Rating Agency” shall be such nationally recognized statistical rating organization, or other comparable Person, identified as a rating agency under the Underwriter’s Exemption, as is designated by the Depositor, notice of which designation shall be given to the Trustee.References herein to a given rating category of a Rating Agency shall mean such rating category without giving effect to any modifiers. Realized Loss:With respect to each Liquidated Mortgage Loan, an amount (not less than zero or more than the Stated Principal Balance of the Mortgage Loan) as of the date of such liquidation, equal to (i) the Stated Principal Balance of the Liquidated Mortgage Loan as of the date of such liquidation, plus (ii) interest at the Adjusted Net Mortgage Rate from the Due Date as to which interest was last paid or advanced (and not reimbursed) to Certificateholders up to the Due Date in the month in which Liquidation Proceeds are required to be distributed on the Stated Principal Balance of such Liquidated Mortgage Loan from time to time, minus (iii) the Liquidation Proceeds, if any, received during the month in which such liquidation occurred, to the extent applied as recoveries of interest at the Adjusted Net Mortgage Rate and to principal of the Liquidated Mortgage Loan.With respect to each Mortgage Loan which has become the subject of a Deficient Valuation, if the principal amount due under the related Mortgage Note has been reduced, the difference between the principal balance of the Mortgage Loan outstanding immediately prior to such Deficient Valuation and the principal balance of the Mortgage Loan as reduced by the Deficient Valuation. I-23 To the extent the Master Servicer receives Subsequent Recoveries with respect to any Liquidated Mortgage Loan, the amount of the Realized Loss with respect to that Mortgage Loan will be reduced by such Subsequent Recoveries. Recognition Agreement: With respect to any Cooperative Loan, an agreement between the Cooperative Corporation and the originator of such Mortgage Loan which establishes the rights of such originator in the Cooperative Property. Recombination Group:The Class or Classes of Depositable Certificates and the related Class or Classes of Exchangeable Certificates included within any particular “Recombination” specified in Schedule VII. Record Date:As to any Distribution Date, the close of business on the last Business Day of the month preceding the month of such Distribution Date. Reference Bank:As defined in Section 4.08(b). Refinancing Mortgage Loan:Any Mortgage Loan originated in connection with the refinancing of an existing mortgage loan. Regular Certificates:As specified in the Preliminary Statement. Regulation AB:Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and subject to such clarification and interpretation as have been provided by the Commission in the adopting release (Asset-Backed Securities, Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff of the Commission, or as may be provided by the Commission or its staff from time to time. Relief Act:The Servicemembers Civil Relief Act. Relief Act Reductions:With respect to any Distribution Date and any Mortgage Loan as to which there has been a reduction in the amount of interest collectible thereon for the most recently ended calendar month as a result of the application of the Relief Act or any similar state laws, the amount, if any, by which (i) interest collectible on such Mortgage Loan for the most recently ended calendar month is less than (ii) interest accrued thereon for such month pursuant to the Mortgage Note. REMIC:A “real estate mortgage investment conduit” within the meaning of section 860D of the Code. REMIC Change of Law:Any proposed, temporary or final regulation, revenue ruling, revenue procedure or other official announcement or interpretation relating to REMICs and the REMIC Provisions issued after the Closing Date. REMIC Provisions:Provisions of the federal income tax law relating to real estate mortgage investment conduits, which appear at sections 860A through 860G of Subchapter M of Chapter 1 of the Code, and related provisions, and regulations promulgated thereunder, as the foregoing may be in effect from time to time as well as provisions of applicable state laws. REO Property:A Mortgaged Property acquired by the Trust Fund through foreclosure or deed-in-lieu of foreclosure in connection with a defaulted Mortgage Loan. I-24 Reportable Event:Any event required to be reported on Form 8-K and, in any event, the following: (a)entry into a definitive agreement related to the Trust Fund, the Certificates or the Mortgage Loans, or an amendment to a Transaction Document, even if the Depositor is not a party to such agreement (e.g., a servicing agreement with a servicer contemplated by Item 1108(a)(3) of Regulation AB); (b)termination of a Transaction Document (other than by expiration of the agreement on its stated termination date or as a result of all parties completing their obligations under such agreement), even if the Depositor is not a party to such agreement (e.g., a servicing agreement with a servicer contemplated by Item 1108(a)(3) of Regulation AB); (c)with respect to the Master Servicer only, if the Master Servicer becomes aware of any bankruptcy or receivership with respect to Countrywide, the Depositor, the Master Servicer, any Subservicer, the Trustee, any enhancement or support provider contemplated by Items 1114(b) or 1115 of Regulation AB, or any other material party contemplated by Item 1101(d)(1) of Regulation AB; (d)with respect to the Trustee, the Master Servicer and the Depositor only, the occurrence of an early amortization, performance trigger or other event, including an Event of Default under this Agreement; (e)the resignation, removal, replacement, substitution of the Master Servicer, any Subservicer or the Trustee; (f)with respect to the Master Servicer only, if the Master Servicer becomes aware that (i) any material enhancement or support specified in Item 1114(a)(1) through (3) of Regulation AB or Item 1115 of Regulation AB that was previously applicable regarding one or more Classes of the Certificates has terminated other than by expiration of the contract on its stated termination date or as a result of all parties completing their obligations under such agreement; (ii) any material enhancement specified in Item 1114(a)(1) through (3) of Regulation AB or Item 1115 of Regulation AB has been added with respect to one or more Classes of the Certificates; or (iii) any existing material enhancement or support specified in Item 1114(a)(1) through (3) of Regulation AB or Item 1115 of Regulation AB with respect to one or more Classes of the Certificates has been materially amended or modified; and (g)with respect to the Trustee, the Master Servicer and the Depositor only, a required distribution to Holders of the Certificates is not made as of the required Distribution Date under this Agreement. Reporting Subcontractor:With respect to the Master Servicer or the Trustee, any Subcontractor determined by such Person pursuant to Section 11.08(b) to be “participating in the servicing function” within the meaning of Item 1122 of Regulation AB.References to a Reporting Subcontractor shall refer only to the Subcontractor of such Person and shall not refer to Subcontractors generally. Request for Release:The Request for Release submitted by the Master Servicer to the Trustee, substantially in the form of Exhibits M and N, as appropriate. Required Coupon:6.00% per annum. I-25 Required Insurance Policy:With respect to any Mortgage Loan, any insurance policy that is required to be maintained from time to time under this Agreement. Residual Certificates:As specified in the Preliminary Statement. Responsible Officer:When used with respect to the Trustee, any Vice President, any Assistant Vice President, the Secretary, any Assistant Secretary, any Trust Officer or any other officer of the Trustee customarily performing functions similar to those performed by any of the above designated officers and also to whom, with respect to a particular matter, such matter is referred because of such officer’s knowledge of and familiarity with the particular subject. Restricted Classes:As defined in Section 4.02(e). S&P:Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.If S&P is designated as a Rating Agency in the Preliminary Statement, for purposes of Section 10.05(b) the address for notices to S&P shall be Standard & Poor’s, 55 Water Street, New York, New York 10041, Attention: Mortgage Surveillance Monitoring, or such other address as S&P may hereafter furnish to the Depositor and the Master Servicer. Sarbanes-Oxley Certification:As defined in Section 11.05. Schedule:The Schedule set forth in Schedule V hereto. Scheduled Balances:With respect to any group of Scheduled Principal Classes or Components in the aggregate and any Distribution Date appearing in Schedule V hereto, the Aggregate Scheduled Balance for such group and Distribution Date.With respect to any other Scheduled Principal Class or Component and any Distribution Date appearing in Schedule V hereto, the applicable amount appearing opposite such Distribution Date for such Class or Component. Scheduled Principal Classes:As specified in the Preliminary Statement. Scheduled Payment:The scheduled monthly payment on a Mortgage Loan due on any Due Date allocable to principal and/or interest on such Mortgage Loan which, unless otherwise specified herein, shall give effect to any related Debt Service Reduction and any Deficient Valuation that affects the amount of the monthly payment due on such Mortgage Loan. Scheduled Principal Distribution Amount:As to any Distribution Date and Loan Group, an amount equal to the Non-PO Percentage of all amounts described in subclauses (a) through (d) of clause (i) of the definition of Non-PO Formula Principal Amount for such Loan Group and Distribution Date. Securities Act:The Securities Act of 1933, as amended. Seller:Countrywide, Park Granada, Park Monaco or Park Sienna, as applicable. Senior Certificate Group:As specified in the Preliminary Statement. Senior Certificates:As specified in the Preliminary Statement. Senior Credit Support Depletion Date:The date on which the ClassCertificate Balance of each Classof Subordinated Certificates has been reduced to zero. I-26 Senior Percentage:As to any Senior Certificate Group and Distribution Date, the percentage equivalent of a fraction the numerator of which is the aggregate Class Certificate Balance of the Senior Certificates of such Senior Certificate Group (other than the related Class PO Component and Notional Amount Certificates) immediately prior to such Distribution Date and the denominator of which is the aggregate of the applicable Non-PO Percentage of the Stated Principal Balance of each Mortgage Loan in the related Loan Group as of the Due Date occurring in the month prior to the month of such Distribution Date (after giving effect to Principal Prepayments received in the Prepayment Period related to such prior Due Date); provided, however, that on any Distribution Date after a Senior Termination Date, the Senior Percentage for the Senior Certificates of the remaining Senior Certificate Group is the percentage equivalent of a fraction, the numerator of which is the aggregate Class Certificate Balance of the Senior Certificates of such remaining Senior Certificate Group (other than the related Class PO Component and Notional Amount Certificates) immediately prior to such Distribution Date and the denominator is the aggregate Class Certificate Balance of all Classes of Senior and Subordinated Certificates (other than the Class PO Certificates and the Notional Amount Certificates), immediately prior to such Distribution Date. Senior Prepayment Percentage:As to a Senior Certificate Group and any Distribution Date during the five years beginning on the first Distribution Date, 100%.The Senior Prepayment Percentage for any Distribution Date occurring on or after the fifth anniversary of the first Distribution Date will, except as provided herein, be as follows: for any Distribution Date in the first year thereafter, the related Senior Percentage plus 70% of the related Subordinated Percentage for such Distribution Date; for any Distribution Date in the second year thereafter, the related Senior Percentage plus 60% of the related Subordinated Percentage for such Distribution Date; for any Distribution Date in the third year thereafter, the related Senior Percentage plus 40% of the related Subordinated Percentage for such Distribution Date; for any Distribution Date in the fourth year thereafter, the related Senior Percentage plus 20% of the related Subordinated Percentage for such Distribution Date; and for any Distribution Date thereafter, the related Senior Percentage for such Distribution Date (unless on any Distribution Date the Senior Percentage exceeds the initial Senior Percentage of such Senior Certificate Group, in which case the Senior Prepayment Percentage for each Senior Certificate Group for such Distribution Date will once again equal 100%).Notwithstanding the foregoing, no decrease in any Senior Prepayment Percentage will occur unless both of the Senior Step Down Conditions are satisfied with respect to all of the Loan Groups. Senior Principal Distribution Amount:As to any Distribution Date and Senior Certificate Group, the sum of (i) the related Senior Percentage of the applicable Non-PO Percentage of all amounts described in subclauses (a) through (d) of clause (i) of the definition of “Non-PO Formula Principal Amount” with respect to the related Loan Group for such Distribution Date, (ii) with respect to any Mortgage Loan in the related Loan Group that became a Liquidated Mortgage Loan during the calendar month preceding the month of such Distribution Date, the lesser of (x) the related Senior Percentage of the applicable Non-PO Percentage of the Stated Principal Balance of such Mortgage Loan and (y) the related Senior Prepayment Percentage of the applicable Non-PO Percentage of the amount of the Liquidation Proceeds allocable to principal received with respect to the Mortgage Loan and (iii) the sum of (x) the related Senior Prepayment Percentage of the applicable Non-PO Percentage of the amounts described in subclause (f) of clause (i) of the definition of “Non-PO Formula Principal Amount” with respect to the related Loan Group for such Distribution Date plus (y) the related Senior Prepayment Percentage of any Subsequent Recoveries described in clause (ii) of the definition of “Non-PO Formula Principal Amount” for such Distribution Date ; provided, however, on any Distribution Date after a Senior Termination Date, the Senior Principal Distribution Amount for the remaining Senior Certificate Group will be calculated pursuant to the above formula based on all the Mortgage Loans in the Mortgage Pool, as opposed to the Mortgage Loans in the related Loan Group and, if such Distribution Date is a Senior Termination Date, shall be reduced by the amount of the principal distribution made pursuant to (a) if the Group 1 Senior Certificates are reduced to zero on such date, Section 4.02(a)(1)(iv)(y) and (b) if the Group 2 Senior Certificates are reduced to zero on such date, Section 4.02(a)(2)(iv)(y). I-27 Senior Step Down Conditions:With respect to the Mortgage Loans in a Loan Group: (i) the outstanding principal balance of all Mortgage Loans delinquent 60 days or more (including Mortgage Loans in foreclosure, REO Property and Mortgage Loans the mortgagors of which are in bankruptcy) (averaged over the preceding six month period), as a percentage of (a) if such date is on or prior to a Senior Termination Date, the Subordinated Percentage for such Loan Group of the aggregate of the applicable Non-PO Percentage of the Stated Principal Balance of each Mortgage Loan in that Loan Group, or (b) if such date is after a Senior Termination Date, the aggregate Class Certificate Balance of the Subordinated Certificates, does not equal or exceed 50%, and (ii) cumulative Realized Losses on the Mortgage Loans in such Loan Group do not exceed: (a) commencing with the Distribution Date on the fifth anniversary of the first Distribution Date, 30% of the Original Subordinate Principal Balance, (b) commencing with the Distribution Date on the sixth anniversary of the first Distribution Date, 35% of the Original Subordinate Principal Balance, (c) commencing with the Distribution Date on the seventh anniversary of the first Distribution Date, 40% of the Original Subordinate Principal Balance, (d) commencing with the Distribution Date on the eighth anniversary of the first Distribution Date, 45% of the Original Subordinate Principal Balance, and (e) commencing with the Distribution Date on the ninth anniversary of the first Distribution Date, 50% of the Original Subordinate Principal Balance. Senior Termination Date:For any Senior Certificate Group, the Distribution Date on which the aggregate Class Certificate Balance of the Senior Certificates in such Senior Certificate Group (other than the related Class PO Component) has been reduced to zero. Servicing Advances:All customary, reasonable and necessary “out of pocket” costs and expenses incurred in the performance by the Master Servicer of its servicing obligations, including, but not limited to, the cost of (i) the preservation, restoration and protection of a Mortgaged Property, (ii)any expenses reimbursable to the Master Servicer pursuant to Section 3.11 and any enforcement or judicial proceedings, including foreclosures, (iii) the management and liquidation of any REO Property and (iv)compliance with the obligations under Section 3.09. Servicing Criteria:The “servicing criteria” set forth in Item 1122(d) of Regulation AB. Servicing Officer:Any officer of the Master Servicer involved in, or responsible for, the administration and servicing of the Mortgage Loans whose name and facsimile signature appear on a list of servicing officers furnished to the Trustee by the Master Servicer on the Closing Date pursuant to this Agreement, as such list may from time to time be amended. Shift Percentage:As to any Distribution Date occurring during the five years beginning on the first Distribution Date, 0%.For any Distribution Date occurring on or after the fifth anniversary of the first Distribution Date as follows: for any Distribution Date in the first year thereafter, 30%; for any Distribution Date in the second year thereafter, 40%; for any Distribution Date in the third year thereafter, 60%; for any Distribution Date in the fourth year thereafter, 80%; and for any Distribution Date thereafter, 100%. Startup Day:The Closing Date. Stated Principal Balance:As to any Mortgage Loan and Due Date, the unpaid principal balance of such Mortgage Loan as of such Due Date, as specified in the amortization schedule at the time relating thereto (before any adjustment to such amortization schedule by reason of any moratorium or similar waiver or grace period) minus the sum of: (i) any previous partial Principal Prepayments and the payment of principal due on such Due Date, irrespective of any delinquency in payment by the related Mortgagor, (ii) Liquidation Proceeds allocable to principal (other than with respect to any Liquidated Mortgage Loan) received in the prior calendar month and Principal Prepayments received through the last day of the related Prepayment Period, in each case, with respect to that Mortgage Loan and (iii) any Realized Loss previously incurred in connection with a Deficient Valuation.The Stated Principal Balance of any Mortgage Loan that becomes a Liquidated Mortgage Loan will be zero on each date following the Due Period in which such Mortgage Loan becomes a Liquidated Mortgage Loan. I-28 Streamlined Documentation Mortgage Loan:Any Mortgage Loan originated pursuant to Countrywide’s Streamlined Loan Documentation Program then in effect.For the purposes of this Agreement, a Mortgagor is eligible for a mortgage pursuant to Countrywide’s Streamlined Loan Documentation Program if that Mortgagor is refinancing an existing mortgage loan that was originated or acquired by Countrywide where, among other things, the mortgage loan has not been more than 30 days delinquent in payment during the previous twelve-month period. Subcontractor:Any vendor, subcontractor or other Person that is not responsible for the overall servicing (as “servicing” is commonly understood by participants in the mortgage-backed securities market) of Mortgage Loans but performs one or more discrete functions identified in Item 1122(d) of Regulation AB with respect to Mortgage Loans under the direction or authority of the Master Servicer or a Subservicer or the Trustee, as the case may be. Subordinated Certificates:As specified in the Preliminary Statement. Subordinated Percentage:As to any Loan Group and Distribution Date on or prior to a Senior Termination Date, 100% minus the Senior Percentage for the Senior Certificate Group relating to such Loan Group for such Distribution Date.As to any Distribution Date after a Senior Termination Date, 100% minus the Senior Percentage for such Distribution Date. Subordinated Portion:For any Distribution Date, an amount equal to the aggregate Stated Principal Balance of the Mortgage Loans in the related Loan Group as of the end of the Prepayment Period related to the immediately preceding Distribution Date, minus the aggregate Class Certificate Balance of the related Senior Certificates immediately prior to such Distribution Date. Subordinated Prepayment Percentage:As to any Distribution Date and Loan Group, 100% minus the related Senior Prepayment Percentage for such Distribution Date. Subordinated Principal Distribution Amount:With respect to any Distribution Date and Loan Group, an amount equal to the excess of (A) the sum, not less than zero, of (i) the Subordinated Percentage of the applicable Non-PO Percentage for such Loan Group of all amounts described in subclauses (a) through (d) of clause (i) of the definition of “Non-PO Formula Principal Amount” for such Distribution Date, (ii) with respect to each Mortgage Loan that became a Liquidated Mortgage Loan during the calendar month preceding the month of such Distribution Date, the applicable Non-PO Percentage of the amount of the Liquidation Proceeds allocated to principal received with respect thereto remaining after application thereof pursuant to clause (ii) of the definition of Senior Principal Distribution Amount, up to the Subordinated Percentage for such Loan Group of the applicable Non-PO Percentage of the Stated Principal Balance of such Mortgage Loan, (iii) the Subordinated Prepayment Percentage of the applicable Non-PO Percentage of all amounts described in subclause (f) of clause (i) of the definition of “Non-PO Formula Principal Amount” for such Loan Group and Distribution Date, and (iv) the related Subordinated Prepayment Percentage of any Subsequent Recoveries described in clause (ii) of the definition of “Non-PO Formula Principal Amount” for such Distribution Date, over (B) the amount of any payments in respect of Class PO Deferred Amounts for the related Class PO Component on the related Distribution Date, provided, however, that on any Distribution Date after a Senior Termination Date, the Subordinated Principal Distribution Amount will not be calculated by Loan Group but will equal the amount calculated pursuant to the formula set forth above based on the applicable Subordinated Percentage or Subordinated Prepayment Percentage, as applicable, for the Subordinated Certificates for such Distribution Date with respect to all of the Mortgage Loans as opposed to the Mortgage Loans in the related Loan Group. I-29 Subordinate Pass-Through Rate:For the Interest Accrual Period related to each Distribution Date, a per annum rate equal to (1) the sum of the following for each Loan Group:the product of (x) the Required Coupon of the Loan Group and (y) the related Subordinated Portion immediately prior to that Distribution Date, divided by (2) the aggregate Class Certificate Balance of the Subordinated Certificates immediately prior to that Distribution Date. Subsequent Recoveries:As to any Distribution Date, with respect to a Liquidated Mortgage Loan that resulted in a Realized Loss in a prior calendar month, unexpected amounts received by the Master Servicer (net of any related expenses permitted to be reimbursed pursuant to Section 3.08) specifically related to such Liquidated Mortgage Loan. Subservicer:Any person to whom the Master Servicer has contracted for the servicing of all or a portion of the Mortgage Loans pursuant to Section 3.02 hereof. Substitute Mortgage Loan:A Mortgage Loan substituted by a Seller for a Deleted Mortgage Loan which must, on the date of such substitution, as confirmed in a Request for Release, substantially in the form of Exhibit M, (i) have a Stated Principal Balance, after deduction of the principal portion of the Scheduled Payment due in the month of substitution, not in excess of, and not more than 10% less than the Stated Principal Balance of the Deleted Mortgage Loan; (ii) be accruing interest at a rate no lower than and not more than 1% per annum higher than, that of the Deleted Mortgage Loan; (iii) have a Loan-to-Value Ratio no higher than that of the Deleted Mortgage Loan; (iv) have a remaining term to maturity no greater than (and not more than one year less than that of) the Deleted Mortgage Loan; (v) not be a Cooperative Loan unless the Deleted Mortgage Loan was a Cooperative Loan and (vi) comply with each representation and warranty set forth in Section 2.03 hereof. Substitution Adjustment Amount:The meaning ascribed to such term pursuant to Section 2.03. Targeted Balance:With respect to any group of Targeted Principal Classes or Components in the aggregate and any Distribution Date appearing in Schedule V hereto, the Aggregate Targeted Balance for such group and Distribution Date.With respect to any other Targeted Principal Class or Component and any Distribution Date appearing in Schedule V hereto, the applicable amount appearing opposite such Distribution Date for such Class or Component. Targeted Principal Classes:As specified in the Preliminary Statement. Tax Matters Person:The person designated as “tax matters person” in the manner provided under Treasury regulation § 1.860F-4(d) and Treasury regulation § 301.6231(a)(7)-1.Initially, the Tax Matters Person shall be the Trustee. Tax Matters Person Certificate:The ClassA-R Certificate with a Denomination of $0.01. I-30 Transaction Documents:This Agreement and any other document or agreement entered into in connection with the Trust Fund, the Certificates or the Mortgage Loans. Transfer:Any direct or indirect transfer or sale of any Ownership Interest in a Residual Certificate. Trust Fund:The corpus of the trust created hereunder consisting of (i) the Mortgage Loans and all interest and principal received on or with respect thereto after the Cut-off Date to the extent not applied in computing the Cut-off Date Principal Balance thereof; (ii) the Certificate Account, the Distribution Account, the Exchangeable Certificates Distribution Account and all amounts deposited therein pursuant to the applicable provisions of this Agreement; (iii) property that secured a Mortgage Loan and has been acquired by foreclosure, deed-in-lieu of foreclosure or otherwise; and (iv) all proceeds of the conversion, voluntary or involuntary, of any of the foregoing.For the avoidance of doubt, the ES Trust, the Master REMIC and the Lower Tier REMIC and the assets held or deemed held thereby shall constitute a part of the Trust Fund. Trustee:The Bank of New York and its successors and, if a successor trustee is appointed hereunder, such successor. Trustee Advance Rate:With respect to any Advance made by the Trustee pursuant to Section 4.01(b), a per annum rate of interest determined as of the date of such Advance equal to the Prime Rate in effect on such date plus 5.00%. Trustee Fee:As to any Distribution Date, an amount equal to one-twelfth of the Trustee Fee Rate multiplied by the Pool Stated Principal Balance with respect to such Distribution Date. Trustee Fee Rate:With respect to each Mortgage Loan, 0.009% per annum. Undercollateralized Group:As defined in Section 4.05. Underwriter’s Exemption:Prohibited Transaction Exemption 2007-5, 72 Fed. Reg. 13130 (2009), as amended (or any successor thereto), or any substantially similar administrative exemption granted by the U.S. Department of Labor. Underwriter(s):As specified in the Preliminary Statement. Unscheduled Principal Distribution Amount:With respect to any Distribution Date, an amount equal to the sum of (i) with respect to each Mortgage Loan that became a Liquidated Mortgage Loan during the calendar month preceding the month of such Distribution Date, the applicable Non-PO Percentage of the Liquidation Proceeds allocable to principal received with respect to such Mortgage Loan and (ii) the applicable Non-PO Percentage of the amount described in subclause (f) of clause (i) of the definition of Non-PO Formula Principal Amount for such Distribution Date and (iii) any Subsequent Recoveries described in clause (ii) of the definition of Non-PO Formula Principal Amount for such Distribution Date. Voting Rights:The portion of the voting rights of all of the Certificates which is allocated to any Certificate.As of any date of determination, (a) 1% of all Voting Rights shall be allocated to each Class of Senior Certificates that are Notional Amount Certificates, if any (such Voting Rights to be allocated among the Holders of Certificates of each such Class in accordance with their respective Percentage Interests), and (b) the remaining Voting Rights (or 100% of the Voting Rights if there is no such Class of Senior Certificates) shall be allocated among Holders of the remaining Classes of Senior and Subordinated Certificates in proportion to the Certificate Balances of their respective Certificates on such date.Each Class of Exchangeable Certificates will be allocated a proportionate share of the Voting Rights allocated to the related Class or Classes of Depositable Certificates that have been surrendered as provided in Section 5.07(e). I-31 SECTION 1.02. Certain Interpretive Provisions. All terms defined in this Agreement shall have the defined meanings when used in any certificate, agreement or other document delivered pursuant hereto unless otherwise defined therein. For purposes of this Agreement and all such certificates and other documents, unless the context otherwise requires: (a) accounting terms not otherwise defined in this Agreement, and accounting terms partly defined in this Agreement to the extent not defined, shall have the respective meanings given to them under generally accepted accounting principles; (b) the words “hereof,” “herein” and “hereunder” and words of similar import refer to this Agreement (or the certificate, agreement or other document in which they are used) as a whole and not to any particular provision of this Agreement (or such certificate, agreement or document); (c) references to any Section, Schedule or Exhibit are references to Sections, Schedules and Exhibits in or to this Agreement, and references to any paragraph, subsection, clause or other subdivision within any Section or definition refer to such paragraph, subsection, clause or other subdivision of such Section or definition; (d) the term “including” means “including without limitation”; (e) references to any law or regulation refer to that law or regulation as amended from time to time and include any successor law or regulation; (f) references to any agreement refer to that agreement as amended from time to time; (g) references to any Person include that Person’s permitted successors and assigns; and (h) a Mortgage Loan is “30 days delinquent” if any Scheduled Payment has not been received by the close of business on the day immediately preceding the Due Date on which the next Scheduled Payment is due.Similarly for “60 days delinquent,” “90 days delinquent” and so on.Unless otherwise provided in this Agreement, the determination as to whether a Mortgage Loan falls into a delinquency category shall be made as of the close of business on the last day of each month prior to the date of determining the delinquency. I-32 ARTICLE II CONVEYANCE OF MORTGAGE LOANS; REPRESENTATIONS AND WARRANTIES SECTION 2.01. Conveyance of Mortgage Loans. (a)Each Seller, concurrently with the execution and delivery hereof, hereby sells, transfers, assigns, sets over and otherwise conveys to the Depositor, without recourse, all its respective right, title and interest in and to the related Mortgage Loans, including all interest and principal received or receivable by such Seller, on or with respect to the Mortgage Loans after the Cut-off Date and all interest and principal payments on the related Mortgage Loans received prior to the Cut-off Date in respect of installments of interest and principal due thereafter, but not including payments of principal and interest due and payable on such Mortgage Loans, on or before the Cut-off Date.On or prior to the Closing Date, Countrywide shall deliver to the Depositor or, at the Depositor’s direction, to the Trustee or other designee of the Depositor, the Mortgage File for each Mortgage Loan listed in the Mortgage Loan Schedule (except that, in the case of the Delay Delivery Mortgage Loans (which may include Countrywide Mortgage Loans, Park Granada Mortgage Loans, Park Monaco Mortgage Loans and Park Sienna Mortgage Loans), such delivery may take place within thirty (30) days following the Closing Date).Such delivery of the Mortgage Files shall be made against payment by the Depositor of the purchase price, previously agreed to by the Sellers and Depositor, for the Mortgage Loans.With respect to any Mortgage Loan that does not have a first payment date on or before the Due Date in the month of the first Distribution Date, Countrywide shall deposit into the Distribution Account on or before the Distribution Account Deposit Date relating to the first Distribution Date, an amount equal to one month’s interest at the related Adjusted Mortgage Rate on the Cut-off Date Principal Balance of such Mortgage Loan. (b)Immediately upon the conveyance of the Mortgage Loans referred to in clause (a), the Depositor sells, transfers, assigns, sets over and otherwise conveys to the Trustee for the benefit of the Certificateholders, without recourse, all the right, title and interest of the Depositor in and to the Trust Fund together with the Depositor’s right to require each Seller to cure any breach of a representation or warranty made herein by such Seller, or to repurchase or substitute for any affected Mortgage Loan in accordance herewith. (c)In connection with the transfer and assignment set forth in clause (b) above, the Depositor has delivered or caused to be delivered to the Trustee (or, in the case of the Delay Delivery Mortgage Loans, will deliver or cause to be delivered to the Trustee within thirty (30) days following the Closing Date) for the benefit of the Certificateholders the following documents or instruments with respect to each Mortgage Loan so assigned: (i)(A)the original Mortgage Note endorsed by manual or facsimile signature in blank in the following form: “Pay to the order of without recourse,” with all intervening endorsements showing a complete chain of endorsement from the originator to the Person endorsing the Mortgage Note (each such endorsement being sufficient to transfer all right, title and interest of the party so endorsing, as noteholder or assignee thereof, in and to that Mortgage Note); or II-1 (B)with respect to any Lost Mortgage Note, a lost note affidavit from Countrywide stating that the original Mortgage Note was lost or destroyed, together with a copy of such Mortgage Note; (ii)except as provided below and for each Mortgage Loan that is not a MERS Mortgage Loan, the original recorded Mortgage or a copy of such Mortgage, with recording information, certified by Countrywide as being a true and complete copy of the Mortgage (or, in the case of a Mortgage for which the related Mortgaged Property is located in the Commonwealth of Puerto Rico, a true copy of the Mortgage certified as such by the applicable notary) and in the case of each MERS Mortgage Loan, the original Mortgage, or a copy of such mortgage, with recording information, noting the presence of the MIN of the Mortgage Loans and either language indicating that the Mortgage Loan is a MOM Loan if the Mortgage Loan is a MOM Loan or if the Mortgage Loan was not a MOM Loan at origination, the original Mortgage and the assignment thereof to MERS, with evidence of recording indicated thereon, or a copy of the Mortgage certified by the public recording office in which such Mortgage has been recorded; (iii)in the case of each Mortgage Loan that is not a MERS Mortgage Loan, a duly executed assignment of the Mortgage, or a copy of such assignment, with recording information, (which may be included in a blanket assignment or assignments), together with, except as provided below, all interim recorded assignments of such mortgage or a copy of such assignment, with recording information, (each such assignment, when duly and validly completed, to be in recordable form and sufficient to effect the assignment of and transfer to the assignee thereof, under the Mortgage to which the assignment relates); provided that, if the related Mortgage has not been returned from the applicable public recording office, such assignment of the Mortgage may exclude the information to be provided by the recording office; provided, further, that such assignment of Mortgage need not be delivered in the case of a Mortgage for which the related Mortgaged Property is located in the Commonwealth of Puerto Rico; (iv)the original or copies of each assumption, modification, written assurance or substitution agreement, if any; (v)except as provided below, the original or duplicate original lender’s title policy or a printout of the electronic equivalent and all riders thereto; and (vi)in the case of a Cooperative Loan, the originals of the following documents or instruments: (A)The Coop Shares, together with a stock power in blank; (B)The executed Security Agreement; (C)The executed Proprietary Lease; (D)The executed Recognition Agreement; (E)The executed UCC-1 financing statement with evidence of recording thereon which have been filed in all places required to perfect the Seller’s interest in the Coop Shares and the Proprietary Lease; and (F)The executed UCC-3 financing statements or other appropriate UCC financing statements required by state law, evidencing a complete and unbroken line from the mortgagee to the Trustee with evidence of recording thereon (or in a form suitable for recordation). II-2 In addition, in connection with the assignment of any MERS Mortgage Loan, each Seller agrees that it will cause, at the Trustee’s expense, the MERS® System to indicate that the Mortgage Loans sold by such Seller to the Depositor have been assigned by that Seller to the Trustee in accordance with this Agreement for the benefit of the Certificateholders by including (or deleting, in the case of Mortgage Loans which are repurchased in accordance with this Agreement) in such computer files the information required by the MERS® System to identify the series of the Certificates issued in connection with such Mortgage Loans.Each Seller further agrees that it will not, and will not permit the Master Servicer to, and the Master Servicer agrees that it will not, alter the information referenced in this paragraph with respect to any Mortgage Loan sold by such Seller to the Depositor during the term of this Agreement unless and until such Mortgage Loan is repurchased in accordance with the terms of this Agreement. In the event that in connection with any Mortgage Loan that is not a MERS Mortgage Loan the Depositor cannot deliver (a)the original recorded Mortgage, or a copy of such Mortgage, with recording information, (b)all interim recorded assignments, or a copy of such assignments, with recording information or (c)the lender’s title policy or a copy of the lender’s title policy (together with all riders thereto) satisfying the requirements of clause(ii), (iii) or (v) above, respectively, concurrently with the execution and delivery of this Agreement because such document or documents have not been returned from the applicable public recording office in the case of clause(ii) or (iii) above, or because the title policy has not been delivered to either the Master Servicer or the Depositor by the applicable title insurer in the case of clause(v) above, the Depositor shall promptly deliver to the Trustee, in the case of clause(ii) or (iii) above, such original Mortgage or a copy of such Mortgage, with recording information, or such interim assignment or a copy of such assignment, with recording information, as the case may be, with evidence of recording indicated thereon upon receipt thereof from the public recording office, or a copy thereof, certified, if appropriate, by the relevant recording office, but in no event shall any such delivery of the original Mortgage and each such interim assignment or a copy thereof, certified, if appropriate, by the relevant recording office, be made later than one year following the Closing Date, or, in the case of clause(v) above, no later than 120 days following the Closing Date; provided, however, in the event the Depositor is unable to deliver by such date each Mortgage and each such interim assignment by reason of the fact that any such documents have not been returned by the appropriate recording office, or, in the case of each such interim assignment, because the related Mortgage has not been returned by the appropriate recording office, the Depositor shall deliver such documents to the Trustee as promptly as possible upon receipt thereof and, in any event, within 720 days following the Closing Date.The Depositor shall forward or cause to be forwarded to the Trustee (a)from time to time additional original documents evidencing an assumption or modification of a Mortgage Loan and (b)any other documents required to be delivered by the Depositor or the Master Servicer to the Trustee.In the event that the original Mortgage is not delivered and in connection with the payment in full of the related Mortgage Loan and the public recording office requires the presentation of a “lost instruments affidavit and indemnity” or any equivalent document, because only a copy of the Mortgage can be delivered with the instrument of satisfaction or reconveyance, the Master Servicer shall execute and deliver or cause to be executed and delivered such a document to the public recording office.In the case where a public recording office retains the original recorded Mortgage or in the case where a Mortgage is lost after recordation in a public recording office, Countrywide shall deliver to the Trustee a copy of such Mortgage certified by such public recording office to be a true and complete copy of the original recorded Mortgage. As promptly as practicable subsequent to such transfer and assignment, and in any event, within one-hundred and twenty (120) days after such transfer and assignment, the Trustee shall (A) as the assignee thereof, affix the following language to each assignment of Mortgage:“CWALT Series 2007-18CB, The Bank of New York, as trustee”, (B) cause such assignment to be in proper form for recording in the appropriate public office for real property records and (C) cause to be delivered for recording in the appropriate public office for real property records the assignments of the Mortgages to the Trustee, except that, (i) with respect to any assignments of Mortgage as to which the Trustee has not received the information required to prepare such assignment in recordable form, the Trustee’s obligation to do so and to deliver the same for such recording shall be as soon as practicable after receipt of such information and in any event within thirty (30) days after receipt thereof and (ii) the Trustee need not cause to be recorded any assignment which relates to a Mortgage Loan, the Mortgaged Property and Mortgage File relating to which are located in any jurisdiction (including Puerto Rico) under the laws of which the recordation of such assignment is not necessary to protect the Trustee’s and the Certificateholders’ interest in the related Mortgage Loan as evidenced by an opinion of counsel delivered by Countrywide to the Trustee within 90 days of the Closing Date (which opinion may be in the form of a “survey” opinion and is not required to be delivered by counsel admitted to practice law in the jurisdiction as to which such legal opinion applies). II-3 In the case of Mortgage Loans that have been prepaid in full as of the Closing Date, the Depositor, in lieu of delivering the above documents to the Trustee, will deposit in the Certificate Account the portion of such payment that is required to be deposited in the Certificate Account pursuant to Section 3.05 hereof. Notwithstanding anything to the contrary in this Agreement, within thirty (30) days after the Closing Date, Countrywide (on its own behalf and on behalf of Park Granada, Park Monaco and Park Sienna) shall either (i) deliver to the Depositor, or at the Depositor’s direction, to the Trustee or other designee of the Depositor the Mortgage File as required pursuant to this Section 2.01 for each Delay Delivery Mortgage Loan or (ii) either (A) substitute a Substitute Mortgage Loan for the Delay Delivery Mortgage Loan or (B) repurchase the Delay Delivery Mortgage Loan, which substitution or repurchase shall be accomplished in the manner and subject to the conditions set forth in Section 2.03 (treating each Delay Delivery Mortgage Loan as a Deleted Mortgage Loan for purposes of such Section 2.03); provided, however, that if Countrywide fails to deliver a Mortgage File for any Delay Delivery Mortgage Loan within the thirty (30) day period provided in the prior sentence, Countrywide (on its own behalf and on behalf of Park Granada, Park Monaco and Park Sienna) shall use its best reasonable efforts to effect a substitution, rather than a repurchase of, such Deleted Mortgage Loan and provided further that the cure period provided for in Section 2.02 or in Section 2.03 shall not apply to the initial delivery of the Mortgage File for such Delay Delivery Mortgage Loan, but rather Countrywide (on its own behalf and on behalf of Park Granada, Park Monaco and Park Sienna) shall have five (5) Business Days to cure such failure to deliver.At the end of such thirty (30) day period the Trustee shall send a Delay Delivery Certification for the Delay Delivery Mortgage Loans delivered during such thirty (30) day period in accordance with the provisions of Section 2.02. (d)Neither the Depositor nor the Trust will acquire or hold any Mortgage Loan that would violate the representations made by Countrywide set forth in clause (49) of Schedule III-A hereto. SECTION 2.02. Acceptance by Trustee of the Mortgage Loans. (a)The Trustee acknowledges receipt of the documents identified in the Initial Certification in the form annexed hereto as ExhibitF-1 and declares that it holds and will hold such documents and the other documents delivered to it constituting the Mortgage Files, and that it holds or will hold such other assets as are included in the Trust Fund, in trust for the exclusive use and benefit of all present and future Certificateholders.The Trustee acknowledges that it will maintain possession of the Mortgage Notes in the State of California, unless otherwise permitted by the Rating Agencies. II-4 The Trustee agrees to execute and deliver on the Closing Date to the Depositor, the Master Servicer and Countrywide (on its own behalf and on behalf of Park Granada, Park Monaco and Park Sienna) an Initial Certification in the form annexed hereto as Exhibit F-1.Based on its review and examination, and only as to the documents identified in such Initial Certification, the Trustee acknowledges that such documents appear regular on their face and relate to such Mortgage Loan.The Trustee shall be under no duty or obligation to inspect, review or examine said documents, instruments, certificates or other papers to determine that the same are genuine, enforceable or appropriate for the represented purpose or that they have actually been recorded in the real estate records or that they are other than what they purport to be on their face. On or about the thirtieth (30th) day after the Closing Date, the Trustee shall deliver to the Depositor, the Master Servicer and Countrywide (on its own behalf and on behalf of Park Granada, Park Monaco and Park Sienna) a Delay Delivery Certification with respect to the Mortgage Loans in the form annexed hereto as Exhibit G-1, with any applicable exceptions noted thereon. Not later than 90 days after the Closing Date, the Trustee shall deliver to the Depositor, the Master Servicer and Countrywide (on its own behalf and on behalf of Park Granada, Park Monaco and Park Sienna) a Final Certification with respect to the Mortgage Loans in the form annexed hereto as Exhibit H-1, with any applicable exceptions noted thereon.If, in the course of such review, the Trustee finds any document constituting a part of a Mortgage File which does not meet the requirements of Section 2.01, the Trustee shall list such as an exception in the Final Certification; provided, however that the Trustee shall not make any determination as to whether (i) any endorsement is sufficient to transfer all right, title and interest of the party so endorsing, as noteholder or assignee thereof, in and to that Mortgage Note or (ii) any assignment is in recordable form or is sufficient to effect the assignment of and transfer to the assignee thereof under the mortgage to which the assignment relates.Countrywide (on its own behalf and on behalf of Park Granada, Park Monaco and Park Sienna) shall promptly correct or cure such defect within 90 days from the date it was so notified of such defect and, if Countrywide does not correct or cure such defect within such period, Countrywide (on its own behalf and on behalf of Park Granada, Park Monaco and Park Sienna) shall either (a) substitute for the related Mortgage Loan a Substitute Mortgage Loan, which substitution shall be accomplished in the manner and subject to the conditions set forth in Section 2.03, or (b) purchase such Mortgage Loan from the Trustee within 90 days from the date Countrywide (on its own behalf and on behalf of Park Granada, Park Monaco and Park Sienna) was notified of such defect in writing at the Purchase Price of such Mortgage Loan; provided, however, that in no event shall such substitution or purchase occur more than 540 days from the Closing Date, except that if the substitution or purchase of a Mortgage Loan pursuant to this provision is required by reason of a delay in delivery of any documents by the appropriate recording office, and there is a dispute between either the Master Servicer or Countrywide (on its own behalf and on behalf of Park Granada, Park Monaco and Park Sienna) and the Trustee over the location or status of the recorded document, then such substitution or purchase shall occur within 720 days from the Closing Date.The Trustee shall deliver written notice to each Rating Agency within 270 days from the Closing Date indicating each Mortgage Loan (a) which has not been returned by the appropriate recording office or (b)as to which there is a dispute as to location or status of such Mortgage Loan.Such notice shall be delivered every 90 days thereafter until the related Mortgage Loan is returned to the Trustee.Any such substitution pursuant to (a) above or purchase pursuant to (b) above shall not be effected prior to the delivery to the Trustee of the Opinion of Counsel required by Section 2.05 hereof, if any, and any substitution pursuant to (a) above shall not be effected prior to the additional delivery to the Trustee of a Request for Release substantially in the form of Exhibit N.No substitution is permitted to be made in any calendar month after the Determination Date for such month.The Purchase Price for any such Mortgage Loan shall be deposited by Countrywide (on its own behalf and on behalf of Park Granada, Park Monaco and Park Sienna) in the Certificate Account on or prior to the Distribution Account Deposit Date for the Distribution Date in the month following the month of repurchase and, upon receipt of such deposit and certification with respect thereto in the form of Exhibit N hereto, the Trustee shall release the related Mortgage File to Countrywide (on its own behalf and on behalf of Park Granada, Park Monaco and Park Sienna) and shall execute and deliver at Countrywide’s (on its own behalf and on behalf of Park Granada, Park Monaco and Park Sienna) request such instruments of transfer or assignment prepared by Countrywide, in each case without recourse, as shall be necessary to vest in Countrywide (on its own behalf and on behalf of Park Granada, Park Monaco and Park Sienna), or its designee, the Trustee’s interest in any Mortgage Loan released pursuant hereto. If pursuant to the foregoing provisions Countrywide (on its own behalf and on behalf of Park Granada, Park Monaco and Park Sienna) repurchases an Mortgage Loan that is a MERS Mortgage Loan, the Master Servicer shall either (i) cause MERS to execute and deliver an assignment of the Mortgage in recordable form to transfer the Mortgage from MERS to Countrywide (on its own behalf and on behalf of Park Granada, Park Monaco and Park Sienna) or its designee and shall cause such Mortgage to be removed from registration on the MERS® System in accordance with MERS’ rules and regulations or (ii) cause MERS to designate on the MERS®
